 

Exhibit 10.15

 

 

 

 

 

 

LEASE

 

BETWEEN

 

SCIENCE PARK DEVELOPMENT CORPORATION

 

AND

 

ARVINAS OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

DATE:November 15, 2019

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article 

No.

 

Description

 

Page

 

 

 

 

 

 

 

 

 

 

1.

 

LEASED PREMISES

 

1

2.

 

TERM

 

2

3.

 

RENT

 

3

4.

 

TAXES

 

9

5.

 

TENANT'S USE OF LEASED PREMISES

 

10

6.

 

ALTERATIONS

 

10

7.

 

REPAIRS

 

12

8.

 

COMPLIANCE WITH LAWS; INCREASED INSURANCE RATES; ENVIRONMENTAL LAWS

 

13

9.

 

FLOOR LOAD; MACHINERY AND EQUIPMENT

 

16

10.

 

TENANT'S OBLIGATIONS TO LANDLORD’S LENDERS

 

16

11.

 

LIMITATIONS ON LANDLORD'S LIABILITY

 

17

12.

 

TENANT'S OBLIGATION TO PROTECT LANDLORD AND LANDLORD’S LENDERS

 

18

13.

 

FIRE AND OTHER CASUALTY

 

19

14.

 

TAKING BY GOVERNMENTAL AUTHORITY

 

21

15.

 

TENANT'S RIGHT TO ENCUMBER, ASSIGN, OR SUBLEASE

 

21

16.

 

ACCESS TO LEASED PREMISES

 

23

17.

 

DEFAULT AND TERMINATION

 

24

18.

 

LANDLORD'S PERFORMANCE ON TENANT'S BEHALF

 

27

19.

 

TENANT'S QUIET ENJOYMENT OF THE LEASED PREMISES

 

27

20.

 

NO WAIVER BY LANDLORD

 

27

21.

 

INABILITY TO PERFORM

 

28

22.

 

NOTICES AND OTHER COMMUNICATIONS

 

28

23.

 

RULES AND REGULATIONS

 

29

24.

 

SECURITY DEPOSIT

 

29

25.

 

INSURANCE

 

30

26.

 

SERVICES PROVIDED BY LANDLORD

 

31

27.

 

ADDITIONAL OBLIGATIONS OF TENANT

 

32

28.

 

SIGNS

 

33

29.

 

BROKERAGE

 

33

30.

 

NOTICE OF LEASE

 

33

31.

 

SURRENDERING OF LEASED PREMISES

 

33

32.

 

ADDITIONAL OBLIGATIONS OF TENANT

 

34

33.

 

TENANT'S WAIVER OF RIGHTS

 

34

34.

 

EFFECT OF WRITTEN LEASE AGREEMENT

 

35

35.

 

OPTION TO EXTEND

 

36

36.

 

INTERPRETATION OF LEASE; MISCELLANEOUS

 

37

 

 

--------------------------------------------------------------------------------

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

 

Legal Property Description – 395 Winchester Avenue

 

Exhibit B

 

Holidays

 

Exhibit C

 

Reserved

 

 

 

 

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

A

 

Floor Plan of the Leased Premises (4th Floor)

 

B

 

Tenant's Equipment

 

C

 

Chemicals and Hazardous Materials

 

D

 

Rules and Regulations

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

This Lease (this "Lease") is made and entered into as of the ___ day of
November, 2019, by and between SCIENCE PARK DEVELOPMENT CORPORATION, a
Connecticut non-stock corporation having a principal place of business at 5
Science Park, New Haven, Connecticut 06511 (herein referred to as "Landlord")
and ARVINAS OPERATIONS, INC., a Delaware corporation, having a principal place
of business at c/o Arvinas, Inc., 5 Science Park, New Haven, Connecticut 06511
(herein referred to as "Tenant").

 

W I T N E S S E T H:

 

Landlord warrants and represents to Tenant that it is a non-stock corporation
organized and in good standing under the laws of the State of Connecticut and
that it has full right, power and authority to enter into this Lease in the
manner hereinafter subscribed.  Tenant warrants and represents to Landlord that
it is a corporation organized and in good standing under the laws of the State
of Delaware and that it has full right, power and authority to enter into this
Lease in the manner hereinafter subscribed.  Based upon the foregoing, Landlord
hereby leases to Tenant, and Tenant hereby hires from Landlord, the Leased
Premises as hereinafter defined, for the term, rentals, and upon other
conditions and covenants as follows:

 

 

ARTICLE 1.  LEASED PREMISES

 

1.1.Leased Premises.

 

(a)Landlord is the owner of the real property located at Science Park, New
Haven, Connecticut as described on Exhibit A attached hereto (the
“Property”).  The Tenant shall lease from Landlord the following premises
located in Science Park Building 4 (“Building 4”), which is located on the
Property: approximately 3,427 rentable square feet on the fourth floor of
Building 4, as shown on the floor plan attached hereto as Schedule A (the
“Leased Premises”).  Tenant shall have exclusive use of the Leased Premises.  If
requested by Tenant, the elevator lobby area on the fourth floor of Building 4
(the “Elevator Lobby”) may be reconfigured to increase the size of the Leased
Premises.  If the Elevator Lobby is so reconfigured: (i) Tenant shall pay to
Landlord, as Additional Rent (as hereinafter defined), within ten (10) days of
receipt of a request for payment and copies of any receipts or other record of
such costs from Landlord, all reasonable costs and expenses incurred by Landlord
in connection with reconfiguring the Elevator Lobby and BOMA standard floor area
re-measurement; and (ii) the corresponding Base Rent and Additional Rent payable
under this Lease shall be increased based on the rentable square feet added to
the Leased Premises.

 

(b)Tenant's rights under this Lease shall include, in common with other tenants
of Building 4 or buildings within which the Leased Premises may be located from
time to time, use of the land and the facilities, accesses, hallways, roadways,
sidewalks, and like service and scenic improvements and grounds (with the
exception of parking areas), which are intended for the common use of tenants of
Building 4 or such buildings ("Common Facilities").

 

1

--------------------------------------------------------------------------------

 

1.2.Parking.  The rental of the Leased Premises will include the use of up to
fifteen (15) parking spaces ("Tenant's Parking Spaces"), in parking lots in
common with other tenants and in locations in reasonable proximity to Building 4
as designated by Landlord.  

 

 

ARTICLE 2.  TERM

 

2.1.Term; Commencement Date.  The term of this Lease (the "Term") shall commence
on November 15, 2019 (the "Commencement Date") and Landlord agrees to deliver to
Tenant, and Tenant agrees to accept, exclusive possession of the Leased Premises
as set forth in Section 2.4 below. Unless sooner cancelled or terminated or
extended in accordance with the terms of this Lease, the Term will expire with
respect to the entire Leased Premises as of the last day of the 36th calendar
month following the Commencement Date (the "Expiration Date").  

 

2.2.Intentionally Deleted.  

 

2.3.Intentionally Deleted.

 

2.4.“As Is” Condition; No Representations by Landlord.

 

 

A.

As of the Commencement Date, Landlord shall tender Tenant possession of the
First Floor Premises in its then "as is" condition and Tenant, subject to
Tenant’s receipt of the Initial Environmental Certificate, agrees to accept
possession of the Leased Premises in its "as is" condition as of the
Commencement Date.

 

 

B.

Except as provided in Section 2.5 below, Tenant relies on no warranties or
representations, express or implied, of Landlord or any agent or other party
associated with Landlord as to its condition or repair, or as to taxes or any
other matter relating to the Leased Premises, except as otherwise expressly
provided in this Lease.

 

 

C.

Tenant shall be responsible for all costs associated with any modifications or
improvements to the Leased Premises, consistent with and subject to the
provisions of Article 6 hereof.

 

2.5.Limited Warrantees by Landlord.  Landlord warrants that:

 

 

A.

the Leased Premises and Building 4 are in compliance with all applicable laws,
regulations and codes, including the Americans with Disabilities Act, all as in
effect as of the date of this Lease; and

 

 

B.

there are no friable asbestos or other Hazardous Materials (as hereinafter
defined) in Building 4 other than those Hazardous Materials that are currently
being used or which may be used properly and in compliance with law in the
operation of Building 4 or are being used by other tenants of Building 4 in the
operation of their businesses and laboratory facilities.

2

--------------------------------------------------------------------------------

 

 

2.6.Tenant’s Work. Tenant, at its sole cost, subject only to the provisions of
Section 2.3 above, shall be responsible for any construction and alterations
within the Leased Premises together with the installation of its furniture,
fixtures and business equipment, including telecommunications cabling and
equipment, security systems, and any other ancillary systems it may require as
approved  by the Landlord in writing, which approval shall not be unreasonably
withheld or delayed (the "Tenant's Work"), at its expense, and in a good and
workmanlike manner in accordance with all of its obligations under this Lease
including, without limitation, Article 6 hereof. Tenant shall furnish and
install any and all necessary trade fixtures, equipment and other items
necessary for the proper conduct of Tenant’s business subject to the reasonable
approval of Landlord.    All of the foregoing work and all work Tenant may
undertake pursuant to Article 6 of this Lease shall be done in accordance with
all laws, rules, regulations and ordinances applicable thereto, including, if
necessary, compliance with the Americans With Disabilities Act, as amended from
time to time, and the acquisition by Tenant of a building permit from the
municipal department having jurisdiction, if required. Landlord agrees to
cooperate with Tenant in obtaining required permits, including executing
applications if required.  In no event shall Landlord be required to provide or
install any trade fixtures or equipment.  Tenant shall comply and cause all of
its contractors to comply with the provisions of Article 6 of this Lease.

 

2.6.1.Tenant Grant Applications.  Landlord shall reasonably cooperate with
Tenant’s efforts to secure funding from the Department of Economic and Community
Development in connection with Tenant’s Work.

 

 

ARTICLE 3.  BASE RENT AND ADDITIONAL RENT

 

3.1.Base Rent.

 

A.As used herein, the term "Lease Year" shall mean the 12-month period
commencing on the Commencement Date and each succeeding 12-month period.  

 

During the initial Term, other than with respect to the Initial Rent Prepayment
and subject to adjustment, if applicable, as provided in Section of 1.1(a) of
this Lease, Tenant shall pay to Landlord a base rent ("Base Rent") for each
month of each Lease Year as follows:

 

Months of Term

Annual Base Rent

per Rentable Square

Foot (“RSF”)

RSF

Annual Base

Rent

Monthly

Base Rent

Months 1-6 and One-Half Month 7

SATISFIED VIA INITIAL RENT PREPAYMENT

One-half Month 7 and Months 8 - 36

$21.00

3,427

$71,967.00

$5,997.25

 

3

--------------------------------------------------------------------------------

 

B.All Base Rent and recurring monthly installments of all items of “Additional
Rent” (as hereinafter defined) shall be payable each month, in advance, by not
later than the first day of each month by way of wire transfer, electronic funds
transfer, or other approved form of “same day” available funds.  All Base Rent
and recurring Additional Rent will be prorated for partial months during the
Term.

 

C.Upon the full execution of the Lease, Tenant shall tender to Landlord the sum
of $38,892.13, representing the Base Rent payable for the first six and one-half
months of the Term (the “Initial Rent Prepayment”) and the Deposit as defined in
and as provided in Section 24.1 of this Lease.

 

3.2.Additional Rent.  In addition to Base Rent, Tenant shall pay to Landlord
additional rent (“Additional Rent”) consisting of all other sums of money as
shall become due and payable by Tenant as expressly set forth in this Lease,
including without limitation, amounts due and payable under this Article 3, for
default in the payment of which Landlord shall have the same remedies as for a
default in the payment of Base Rent.

 

A.Definitions.  For the purposes of this Agreement, the following terms shall
have the meanings indicated:

 

"Base Operating Expense Year" shall mean the calendar year 2019.

 

"Base Property Tax Year" shall mean the calendar year 2019.

 

"Base Operating Expenses" shall mean the amount of Operating Expenses
attributable to the Base Operating Expense Year.

 

"Base Property Taxes" shall mean the amount of Property Taxes attributable to
the Base Property Tax Year.

 

"Operating Expenses" shall mean all costs and expenses paid or incurred by or on
behalf of Landlord: (i) in providing HVAC service to the Leased Premises; and
(ii) with respect to the ownership, maintenance, policing, repair, replacement,
restoration, management, insurance, security and/or operation of Building 4 and
any parking areas serving Building 4 or any part thereof, and are herein deemed
to include, but not necessarily be limited to the following:

 

 

(a)

the cost of all personnel under the level of manager, including wages, salaries
and other compensation and fringe benefits, social security taxes, payroll
taxes, unemployment taxes, and any other such taxes;

 

(b)

management fees that shall in no event exceed the reasonable and customary
management fees charged from time to time for comparable buildings in the
greater New Haven Market;

4

--------------------------------------------------------------------------------

 

 

(c)

the cost of all utilities, fuel charges and related costs and services
attributable to any portion of Building 4, including, but not limited to, all
such utilities used or consumed in connection with the heating, ventilating, air
conditioning, and water heating within Building 4 all exclusive of items which
are the direct responsibility of any other tenant.;

 

(d)

all office and janitorial supplies and similar materials used in the operation
of Building 4;

 

(e)

the cost of all services incurred in the operation of Building 4 (and all
service agreements and maintenance contracts for same), including, but not
limited  to, protection and security service, window cleaning, common area
cleaning service, plant and landscaping service, including plantings and
re-plantings, elevator, HVAC maintenance and repair, ice and snow removal, and
trash removal all exclusive of items which are the direct responsibility of any
other tenant.;

 

(f)

insurance, including, but not limited to, fire (including, without limitation,
endorsements for extended coverage, vandalism and malicious mischief, and theft
and mysterious disappearance), public liability, rental interruption, boiler,
water damage, sprinkler leakage, workers' compensation. health, accident and
group insurance; and

 

(g)

the cost of all maintenance, repairs, replacements and restorations, whether
performed pursuant to obligations under leases, as a result of fire or other
casualty or otherwise, including, but not limited to, all maintenance, repairs
and replacements (structural or non-structural) to the roof, inundation,
exterior and interior walls, floors and covering of same, replacement of plate,
and other window glass, repair and replacement of all heating and cooling units
and systems, repair and replacement of any portion of the sprinkler system,
restrooms and all plumbing facilities, utility conduits, pumping stations and
force mains, signs, elevators, sidewalks and steps, all Building 4 service
equipment, lighting units and fixtures including bulbs and tubes, all other
Building 4 fixtures and equipment, and all other maintenance, repairs,
replacements and restorations of Building 4, all exclusive of items which are
the direct responsibility of any other tenant.

 

Notwithstanding anything to the contrary contained herein, Operating Expenses
shall in all cases exclude:

 

 

(1)

Items which are the direct responsibility of any tenant or are caused by the
intentional or negligent acts of any such tenant, its agents or licensees and
the costs of which are recovered from such tenant;

 

(2)

Expenses of alterations to the Leased Premises or Building 4 for the
accommodation of a specific tenant or tenants, which expenses shall be borne by
such tenants;

 

(3)

All costs of leasing space in Building 4 including office expenditures, legal
fees and broker's commissions;

 

(4)

Costs actually covered by Landlord's insurance or other manner of reimbursement
to the extent that payment is actually received by Landlord, but not excluding
the amount of any deductible;

5

--------------------------------------------------------------------------------

 

 

(5)

Repairs or other work resulting from damage by fire, windstorm or other casualty
to the extent covered by insurance in force or required to be carried by
Landlord hereunder, or by the exercise of eminent domain;

 

(6)

Leasing commissions, attorney's fees, costs and disbursements and other expenses
incurred in connection with negotiations or disputes with tenants, other
occupants or prospective tenants or other occupants;

 

(7)

Landlord's cost of utilities and other services that are sold to tenants and for
which Landlord is entitled to be reimbursed by tenants as an additional charge
or rental payable under the lease with such tenant;

 

(8)

Depreciation and amortization of any kind, except as otherwise provided herein;

 

(9)

Interest on debt or amortization payments on any mortgage or mortgages and/or
rentals under any ground lease or other underlying leases;

 

(10)

costs incurred in connection with the sale, financing or refinancing of Building
4;

 

(11)

fines, interest and penalties incurred due to the late payment of Taxes or
Operating Expenses;

 

(12)

organizational expenses associated with the creation and operation of the entity
which constitutes Landlord;

 

(13)

sums paid to subsidiaries or other affiliates of Landlord for services on or to
the Property, Building 4 and/or Leased Premises, but only to the extent that the
costs of such services exceed the competitive cost for such services rendered by
persons or entities of similar skill, competence and experience;

 

(14)

wages, salaries, fees, and fringe benefits paid to managers, executive personnel
or officers or partners or other corporate personnel of Landlord;

 

(15)

the cost or expense of any services or benefits provided generally to other
tenants in Building 4 and not provided or available to Tenant;

 

(16)

expenses for the replacement of any item covered under warranty, unless Landlord
has not received payment under such warranty;

 

(17)

any cost or expense related to removal, cleaning, abatement or remediation of
“hazardous materials” in or about Building 4, common area or Property,
including, without limitation, hazardous substances in the ground water or soil;

 

(18)

all costs of purchasing or leasing sculptures, paintings or other works or
objects of art;

 

(19)

all bad debt loss, rent loss, or reserves for bad debt or rent loss,

 

(20)

property Taxes and amounts excluded from the definition thereof;

 

(21)

the cost of any improvements to Building 4 or related improvements that are
required to be capitalized by generally accepted accounting principles (except
that Landlord may include the amount each year that amortizes such improvements
in equal annual installments over their useful life as determined by generally
accepted accounting principles);

 

(22)

rent paid or payable under ground leases (other than in the nature of additional
rent consisting of Property Taxes or Operating Expenses);

 

(23)

advertising, entertainment and promotional costs that are paid or incurred for
Building 4; and

 

(24)

the portion of costs that Landlord incurs for the benefit of a building other
than Building 4 (to the extent that Landlord incurs costs that benefit Building
4 and another building).

6

--------------------------------------------------------------------------------

 

“Property Taxes” shall mean all real property taxes and assessments, water and
sewer taxes and assessments, and any and all other governmental levies, taxes or
charges, general or special, ordinary or extraordinary, unforeseen as well as
foreseen, of any kind of nature whatsoever, which may be assessed or imposed
from time to time during any part of the Term by the City of New Haven and/or
any other governmental taxing authority, upon the Property,  Building 4 and/or
the parking lot(s) from time to time serving Building 4; provided, however, that
Property Taxes shall not include any transfer, excise, income or corporate
franchise tax levied on Landlord.  If, due to a future change in the method of
taxation or in the taxing authority, a tax or governmental imposition, however
designated (including, without limitation, any tax measured or payable with
respect to income, profits, rents or other charges received by Landlord and
levied against Landlord, the Property and/or Building 4) shall be levied against
Landlord, the Property and/or Building 4 in substitution, in whole or in part,
or as an addition to or in lieu of any Property Taxes, then such tax or
governmental imposition shall be deemed to be included within the definition of
the term “Property Taxes” for the purposes hereof.

“Tenant's Proportionate Share" shall mean that fraction, the numerator of which
is the number of rentable square feet of floor space in the Leased Premises as
set forth in Article 1 of this Lease, and the denominator of which (the
"Denominator") is the average of the total rentable square feet of floor space
in Building 4 actually under lease to tenants during the calendar year in
question (as such number is determined by leases, whether verbal or in writing,
and pursuant to the terms of which leases rent has commenced to be payable),
(said average being referred to as the "Average Occupancy Figure").
Notwithstanding the foregoing, in the event that the Average Occupancy Figure is
less than ninety five percent (95%) of the total rentable square footage in
Building 4 during the Base Operating Expense Year or any other calendar year,
then in such event (i) the Denominator described hereinabove shall be then
established during such period in question at ninety five percent (95%) of the
total rentable square footage in Building 4, and (ii) those components of
Operating Expenses which relate to and are incurred as a consequence of Building
4 tenant use and occupancy (including Building 4 maintenance and repair,
janitorial and cleaning expenses. Building 4 management fees and costs and
Building 4 tenant electric expenses) shall be increased on a pro rata basis from
the actual levels at which they are incurred during any given calendar year in
question to the levels at which they would have been incurred had the Average
Occupancy Figure been ninety five percent (95%) of the total square footage in
Building 4 during the calendar year in question.

B.Expense and Tax Increases.  In addition to the Base Rent, Tenant shall pay to
Landlord, as Additional Rent, as hereinafter provided, Tenant's Proportionate
Share of (i) increases in Operating Expenses over the Base Operating Expenses,
and (ii) increases in Property Taxes over the Base Property Taxes (collectively
referred to as the "Expense and Tax Increases"). Prior to the end of the Base
Operating Expense Year, and in advance of each calendar year thereafter during
the Term, Landlord shall furnish Tenant with an estimate (which estimate may be
changed by Landlord from time to time) of Tenant's Proportionate Share of the
Expense and Tax Increases for the ensuing calendar year (or portion thereof).
Commencing with the monthly installment of Base Rent payable for January, 2019,
and thereafter on the first (1st) day of each month during the Term, Tenant
shall pay to Landlord one-twelfth (1/12th) of the amount of Landlord's then
current estimate of Expense and Tax Increases. Within 180 days after the end of
each calendar year following the Base Operating Expense Year and within 180 days
after the end of the Term, Landlord shall submit to Tenant a statement, prepared
by Landlord, of the actual Expense and Tax

7

--------------------------------------------------------------------------------

 

Increases for the preceding calendar year (or partial calendar year in the event
the Term shall end on a date other than a December 31st), and the figures used
for computing Tenant's Proportionate Share for the preceding calendar year, and
if Tenant's Proportionate Share of Expense and Tax Increases so stated for such
period is (i) more than the amount paid for such period, Tenant shall pay to
Landlord the deficiency within thirty (30) days after submission of such
statement, or (ii) less than the amount paid for such period, at Landlord's sole
election, Tenant shall be entitled to a credit in the amount of such excess
against amounts next coming due under this Paragraph or Landlord shall refund
the amount of such overpayment to Tenant (or a refund of such excess in the case
of the end of the term of this Lease). Any such adjustment shall survive the
expiration or earlier termination of the Term. If Landlord shall furnish such
estimate subsequent to the commencement of any such calendar year, then, until
the first (1st) day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first (1st) day of each
month an amount equal to Tenant's monthly payment with respect to Tenant's
Proportionate Share of Expense and Tax Increases for the last month of the
preceding calendar year.  

 

3.3.Omitted.

 

3.4.Electricity.  Tenant shall pay to Landlord, as Additional Rent hereunder, an
amount equal to $4.00 per year for each rentable square foot of the Leased
Premises, which shall be payable in equal monthly installments as of the first
day of each month of the Term and, when applicable, shall be tendered together
with the regular monthly payments of Base Rent and Additional Rent.    

 

3.5.Absolute Obligation to Pay; No Set-Off.  Tenant's obligation to make full
and prompt payments of all Base Rent and Additional Rent when owed under the
terms of this Lease is absolute.  Base Rent and Additional Rent shall be paid
without set-off, withdrawal or deduction of any nature.

 

3.6.Partial Payments.  Any payment of Base Rent and/or Additional Rent which is
less than the amount then due and owing to Landlord will be considered a payment
against the oldest outstanding rental obligation and Landlord may accept such
payment without affecting its rights to collect the balance owed.

 

3.7.Interest on Late Payments of Base Rent, Additional Rent or Other Amounts
Due.  Any Base Rent, Additional Rent or other amount which is owed by Tenant
under this Lease and which is not paid within fifteen (15) days of the date when
due shall carry interest at an annual rate (the “Default Rate”) equal to the
lesser of (i) the highest rate allowed by law from the date which is fifteen
(15) days after the date such Base Rent and/or Additional Rent or other amount
was due until the date of payment, and (ii) eighteen percent (18%) per annum.

 

3.8.Bookkeeping and Audits. Landlord shall maintain books and records respecting
gas, electricity, Operating Expenses and Property Taxes and determine the same
in accordance with sound accounting and management practices, consistently
applied.  Tenant or its representative shall have the right to examine those
books and records of Landlord and any managing agent reasonably necessary for
purposes of auditing expenditures for gas, electricity, Operating Expenses and
Taxes in question.  Such examination shall take place during normal

8

--------------------------------------------------------------------------------

 

business hours at the place or places where such records are normally
kept.  Each Annual Operating Expense Statement rendered to Tenant shall be
considered final, unless Tenant has given written notice to Landlord of its
intention to audit the books and records of Landlord, which notice must be given
within forty five (45) days following Tenant’s receipt of such Annual Operating
Expense Statement.  In the event that Landlord and Tenant are unable to resolve
the dispute within forty five (45) days following Landlord’s granting Tenant
access to such books and records of the Landlord, then such dispute shall be
submitted to an independent certified public accounting firm selected by
Landlord, subject to Tenant’s reasonable approval of such firm, which approval
shall not be unreasonably withheld or delayed.  The certification by such
independent certified public accounting firm as to the proper amount shall be
final and conclusive as between Landlord and Tenant.  Tenant shall promptly pay
the fees and costs of such independent certified public accounting firm unless
such certification determines that Tenant was overbilled by more than two (2%)
percent in which case Tenant’s audit expenses will be paid by Landlord.  Pending
resolution of any such exceptions in the foregoing manner, Tenant shall continue
paying, without prejudice to Tenant's position, Tenant's Pro Rata Share of gas,
electricity, Operating Expenses and Taxes paid or incurred during the applicable
period in the amounts determined by Landlord, subject to adjustment after any
such exceptions are resolved.

 

3.9.Survival.  The rights, obligations and liabilities of Landlord and Tenant
under this Article 3 shall survive the expiration or earlier termination of this
Lease for any reason.

 

 

ARTICLE 4.  TAXES



 

4.1.Personal Property Taxes.  Tenant shall be solely responsible for and pay
within the time provided by law all taxes and assessments imposed on its
inventory, furniture, trade fixtures, apparatus, equipment and any other of
Tenant's personal or other property.

 

4.2.Property Taxes.  Tenant’s liability for the payment of Property Taxes is
governed by Section 3.2 of this Lease.

 

4.3.Available Abatements of Real Property Taxes.  Landlord shall use reasonable
commercial efforts to assist Tenant’s efforts to obtain the benefit of any
“Enterprise Zone” abatements of Property Taxes that may be available as a result
of, relating to, or in connection with the Tenant’s occupancy of the Leased
Premises or Tenant’s business operations therein (“Property Tax
Abatements”).  Landlord shall not be required to commence any adversarial
proceeding, whether administrative or judicial, to obtain any ruling, file any
appeal, or otherwise to defend any application and shall not be accountable to
the Tenant for any of its efforts in seeking Property Tax Abatements.  In the
event that any Property Tax Abatements are secured, Landlord shall credit the
amount of the Property Tax Abatements, net of all out-of-pocket costs, expenses
and fees incurred by Landlord in securing such Property Tax Abatements, in equal
installments to the Additional Rent payable by Tenant during the next six months
after such Property Tax Abatements are received by or credited to Landlord by
such taxing authority.  Landlord makes no representations as to the availability
of Property Tax Abatements and/or the Landlord’s rights with respect thereto.  

9

--------------------------------------------------------------------------------

 

 

4.4.Other Taxes and License Fees.  Tenant shall pay before delinquency all
license and permit fees and taxes that may be imposed upon the business of
Tenant on the Leased Premises.

 

4.5.Survival. The rights, obligations and liabilities of Landlord and Tenant
under this Article 4 shall survive the expiration or earlier termination of this
Lease for any reason.

 

 

ARTICLE 5.  TENANT'S USE OF LEASED PREMISES

 

The Leased Premises will be used by Tenant only for research, office and
laboratory purposes and for purposes incidental thereto and for any other uses
consistent with the applicable zoning laws for City of New Haven and not
otherwise prohibited by this Lease.  Notwithstanding the foregoing, the Tenant
shall, in all circumstances, use the Leased Premises for lawful purposes only
and shall not use or occupy, nor permit the use nor occupancy of, the Leased
Premises or any portion thereof for any of the following purposes: retail sales
to the general public; the development, production or sale of pornographic
materials; operation or promotion of a gambling establishment; or any use which
creates fire, explosive or other similar hazard outside of normal research and
laboratory use.  Tenant shall at all times and in all respects comply with all
local, state and federal laws, ordinances, regulations and orders relating to
land use, industrial hygiene, environmental (including, but not limited to the
Environmental Laws as defined in Section 8.5) or similar laws, including the
use, analysis, generation, manufacture, storage, disposal or transportation of
Hazardous Materials as defined in Section 8.4.  

 

 

ARTICLE 6.  ALTERATIONS

 

6.1.Reconfiguration; Alterations or Improvements to Leased Premises.  Subject to
the approval of the Landlord, which approval may not be unreasonably withheld,
Tenant may reconfigure the Leased Premises at any time during the Term.  Tenant
shall not otherwise make any alterations, additions or improvements in or to the
Leased Premises except with Landlord's prior written consent, which consent will
not be unreasonably withheld.  Without limiting the generality of the foregoing,
it shall not be unreasonable for Landlord to withhold its approval or consent or
require modifications to any proposed reconfiguration, alterations, additions or
improvements if there will be any effect upon or interference with the design or
installation of any mechanical, electrical or other systems which interconnect
to or could affect or be affected by mechanical, electrical, HVAC or other
Building 4 systems.

 

6.2.Improvements to Become Property of Landlord.  All additions and other
improvements installed in the Leased Premises at any time except for Tenant’s
trade fixtures and equipment, as set forth on Schedule B, as may be updated by
Tenant with notice to Landlord from time to time, or as otherwise set forth in
one or more written notices to Landlord, either by Tenant or by Landlord on
Tenant's behalf, shall become the property of Landlord and shall be surrendered
with the Leased Premises upon termination of this Lease.  Upon the termination
of this Lease, Landlord may require the removal of any additions and
improvements installed in the Leased

10

--------------------------------------------------------------------------------

 

Premises that the Tenant installed without providing advance notice thereof to
Landlord. If Tenant provides advance written notice to Landlord as to the
installation of any additions or improvements to the Leased Premises, Tenant may
include in such notice a specific reference to this section of this Lease and
request the Landlord to determine whether such additions or improvements must be
removed by Tenant upon the termination of the Lease.  Landlord shall respond to
such a notice from Tenant in writing within twenty (20) days of receipt, and
state whether or the extent to which such additions and improvements must be
removed upon the termination of the Lease and such written response from
Landlord shall be binding on the parties.  Landlord acknowledges that Tenant has
supplied certain equipment, as contained in Schedule B attached, and Tenant
shall remove said equipment upon termination of this Lease.

 

6.3.Tenant's Removal of Trade Fixtures.  Nothing in this Article shall prevent
Tenant's removal of its trade fixtures upon the Expiration Date or earlier
termination of this Lease in accordance with the terms hereof, but upon such
removal, Tenant shall promptly, and at its own expense, repair and restore any
damage caused by such removal.

 

6.4.Tenant's Compliance with Conditions of Construction.  Tenant shall, before
making any alterations, additions or improvements permitted hereunder, obtain
all permits, approvals and certifications required by any governmental or
quasi-governmental body or authority, and (upon completion) certificates of
final approval and/or completion thereof, and shall deliver promptly copies of
all such permits, approvals and certificates to Landlord. In performing any
additions, alterations or improvements to the Leased Premises permitted
hereunder, Tenant shall comply with all applicable laws, regulations and
ordinances.  Tenant agrees to carry, and will cause its contractors and
subcontractors to carry, worker's compensation insurance in the amount required
by law and general liability insurance with a limit of not less than One Million
Dollars ($1,000,000.00) combined single limit per occurrence for bodily injury,
personal injury and property damage liability.  Each such policy shall name
Landlord and, at Landlord’s request, Landlord’s Lenders (as such term is defined
in Section 10.1 hereof), as additional named insured(s) and Tenant shall furnish
to Landlord prior to the commencement of construction appropriate certificates
evidencing that such insurance is in effect.  Any such alterations, additions or
improvements shall be at the sole expense of Tenant using contractors selected
by Tenant and approved by Landlord, which approval shall not be unreasonably
denied or delayed.  Tenant shall notify Landlord in writing of the identity of
each contractor with whom it intends to contract at least five (5) business days
prior to entering into a contract with such contractor. If Landlord has not
notified Tenant in writing that Landlord disapproves of such contractor within
five (5) business days after Landlord was notified of the identity of Tenant’s
proposed contractor, then such contractor shall be deemed approved.

 

6.5.Mechanic's Lien.  If any mechanic's lien is filed against the Property,
Building 4 or the Leased Premises for work claimed to have been done or
materials claimed to have been furnished to or for the benefit of Tenant,
whether related to work done pursuant to any provision of this Lease or
otherwise, the lien, within forty five (45) days of its receipt of notice of
such filing, shall be discharged by Tenant at Tenant's expense by filing a bond
as required by law or by other reasonable means.  

 

 

11

--------------------------------------------------------------------------------

 

ARTICLE 7.  REPAIRS

 

7.1.Landlord Maintenance.  Landlord shall maintain and repair the public
portions of Building 4 and Common Facilities, exterior and interior, and shall
make all structural repairs to Building 4, and repairs to the plate glass and
roof and exterior walls subject to Tenant’s obligations under Sections 7.2 - 7.7
of this Lease.   Landlord shall maintain in good operating order and condition,
the equipment serving Building 4 generally and the utility systems serving
Building 4 and up to the Leased Premises but not utility fixtures within the
Leased Premises and exclusively serving the Leased Premises.  Landlord shall
have no obligation to maintain or repair any of fixtures, furniture, equipment
or other personal property: (A) which are the property of the Tenant; (B) which
were installed by the Tenant; or (C) which are located in the laboratory area of
the Leased Premises, including, without limitation, fume hoods (including any
fume hoods installed by Landlord), autoclaves, and glass wash units.

 

7.2.Tenant Maintenance.  Subject to Section 7.1, Tenant shall take good care of
and maintain the Leased Premises, shall not waste the Leased Premises, Tenant
shall also be responsible for its own janitorial services within the Leased
Premises.  Any contractors retained by Tenant for these purposes must be
approved by Landlord in accordance with the provisions of Section 6.4.

 

7.3.Tenant's Liability for Damages.  Notwithstanding any provision of Section
7.1 above, subject to the provision of Section 25.3, Tenant shall be liable for
all damage or injury to the Leased Premises or to any other part of the Property
or Building 4 or to any other portion of the property known as “Science Park”,
of which the Property is a part, whether requiring structural or non-structural
repairs, not otherwise covered by insurance proceeds, caused or resulting from
by any intentional, negligent, grossly negligent or willful conduct on the part
of Tenant, a subtenant of Tenant, their respective servants, employees, agents,
contractors, subcontractors, licensees or invitees.  All such damage or injury
shall be repaired promptly by Tenant at its sole cost and expense to the
satisfaction of Landlord.

 

7.4.Tenant to Repair Damage.  Tenant shall repair all damage to the Property,
Building 4 and to the Leased Premises caused by the moving, installing or
removing of Tenant's fixtures, furniture, equipment or other personal property.

 

7.5.Landlord May Make Repairs at Tenant's Expense.  If Tenant fails after thirty
(30) days' notice to proceed with due diligence to make any repairs required to
be made by it (unless in Landlord’s judgment, reasonably exercised, a delay of
thirty days may expose persons or property to possible damage or injury, wherein
Landlord may proceed without notice to repair), repairs may be made by Landlord
for the account of and at the expense of Tenant.  The reasonable costs and
expenses so incurred by Landlord in making any such repairs shall be payable by
Tenant as Additional Rent within thirty (30) business days following submission
of reasonably detailed invoices therefor.

 

12

--------------------------------------------------------------------------------

 

7.6.Tenant to Notify Landlord of Defective Conditions.  Tenant shall give
Landlord prompt written notice of any defective condition in the Leased Premises
of which Tenant is aware, including but not limited to, any defective condition
in the plumbing, heating system or electrical lines located in, servicing or
passing through the Leased Premises.

 

7.7.Quality of Work.  Any and all work required or permitted to be done to or
upon the Leased Premises by way of repairs, alterations, additions or
improvements by Landlord or Tenant, or the agents or employees of either, shall
be of a quality equal to the original construction and shall be done in
accordance with all applicable laws, regulations and ordinances.

 

 

ARTICLE 8.  COMPLIANCE WITH LAWS; INCREASED INSURANCE RATES; ENVIRONMENTAL LAWS

 

8.1.Tenant to Comply with Laws and Regulations.  Subject to Sections 8.6 and 8.7
hereof, Tenant, at its sole cost and expense, shall comply with all present and
future statutes, laws, orders, ordinances, rules, regulations and requirements
of all federal, state, municipal and local governments, departments, commissions
and boards, the directions of any public officer, and all orders, rules and
regulations including, without limitation, the Connecticut State Fire Prevention
Code and the Connecticut State Fire Safety Code, relating or pertaining to the
conduct of Tenant's business or its specific use and occupancy of the Leased
Premises (and not to those laws, etc. which pertain to tenants generally, which
shall be Landlord’s responsibility) (collectively, “Laws”).  Landlord and not
Tenant will make structural alterations if required by law, unless caused by
Tenant’s alterations or specific manner of use.

 

8.2.No Violation of Insurance Policies.  Subject to Section 8.6 and 8.7 hereof,
Tenant shall not do or permit any act to be done in or to the Leased Premises
which will invalidate or be in conflict with any policies of insurance at any
time carried by or for the benefit of Landlord with respect to the Leased
Premises, Building 4 or Property.  Tenant shall not use the Leased Premises in a
manner that will increase the rate of any insurance applicable to the Leased
Premises, Building 4 or Property in effect on the Commencement Date.  Landlord
represents that as of the Commencement Date, the use of the Leased Premises for
office and laboratory and related purposes does not conflict with or invalidate
any insurance nor subject Landlord to an increase in the rate of insurance.

 

8.3.Tenant to Pay Costs, Fines and Penalties.  Upon receipt of notice from
Landlord, Tenant shall promptly pay all claims, costs, expenses, fines,
interest, penalties or damages that may be imposed upon or incurred by Landlord
by reason of any Event of Default, provided that Tenant shall not be liable for
any late charges or other costs that result from a delay by Landlord in paying
the same.  Subject to the terms of Section 8.2, if Landlord’s insurance rates
are increased during the Term of this Lease because of a special risk associated
with Tenant's use or occupancy, Tenant shall promptly reimburse Landlord for
said increase as Additional Rent, upon receipt of reasonably detailed evidence
thereof.

 

13

--------------------------------------------------------------------------------

 

8.4.Hazardous Materials.  As used herein, the term "Hazardous Materials" shall
mean and include those elements, materials, compounds, mixtures, wastes or
substances (collectively "Substances") in such amounts as are designated as
pollutant, toxic, infectious, flammable, radioactive or hazardous (or contained
in any list which is adopted) by the United States Environmental Protection
Agency (the "EPA"), the State of Connecticut or any political subdivision
thereof, including without limitation the Connecticut Department of Energy and
Environmental Protection (“DEEP”), or is so designated under any of the
Environmental Laws, and, whether or not included in any such list or designated
as such, shall be deemed to include all Substances containing petroleum,
petroleum products and derivatives, chlorinated hydrocarbons, asbestos, and
polychlorinated biphenyls (PCB's).

 

8.5.Environmental Laws.  As used herein, the term "Environmental Laws" shall
mean and include any Federal, State, or local statute, law, ordinance, code,
rule, regulation, order, or decree regulating or relating to the protection of
human health or the environment, or regulating or imposing liability or
standards of conduct concerning the use, storage, discharge, handling,
treatment, removal, disposal or transportation of any Hazardous Materials, as
now or at any time hereafter in effect including, without limitation, Title 22a
("Environmental Protection") of the Connecticut General Statutes, including, but
not limited to, Sections 22a-448 through 22a-457 of the Connecticut General
Statutes (the "Superlien Statute"), the Federal Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §§9601 et. seq.,
The Superfund Amendments and Reauthorization Act, 42 U.S.C. §§9601 et. seq., the
Federal Oil Pollution Act of 1990, §§2701, et. seq., the Federal Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et. seq., the Federal Resource
Conservation and Recovery Act as amended, 42 U.S.C. §§6901 et. seq., the Federal
Hazardous Materials Transportation Act, 49 U.S.C. §§1801 et. seq., the Federal
Clean Air Act 42 U.S.C. §7401 et. seq., the Federal Water Pollution Control Act,
33 U.S.C. §1251 et. seq., the Rivers and Harbors Act of 1899, 33 U.S.C. §§401
et. seq., Title X of Pub.L. 102.550 (Oct. 28, 1992), and all laws, statutes,
rules, ordinances, and all rules and regulations of the EPA, the DEEP or any
other state or federal department, board, or agency, or any other agency or
governmental board or entity having jurisdiction over the Property, as any of
the foregoing have been, or are hereafter created, amended, supplemented,
re-authorized, superseded and replaced from time to time.

 

8.6.Chemicals and Hazardous Materials.  Tenant shall, upon Landlord’s request,
no more often than quarterly, provide Landlord with a list of chemicals and
Hazardous Materials Tenant intends to store or use in the Leased Premises.  Such
list, for the first Lease Year, is attached hereto as Schedule C.  Tenant shall
promptly notify Landlord in writing whenever Tenant intends to store or use
other chemicals or Hazardous Materials than appear on such list, provided,
however, Tenant is permitted without prior notice and consent of landlord to use
those Hazardous Materials necessary for the conduct of its business provided
they are not used in “reportable quantities” and they are used in accordance
with Environmental Laws.  

 

14

--------------------------------------------------------------------------------

 

8.7.Compliance with Environmental Laws.   Tenant shall at its own expense
procure, maintain in effect and comply with all conditions of any and all
permits, licenses and other government and regulatory approvals required for
Tenant's activities or use of the Leased Premises, including, without
limitation, the use, transportation, storage and discharge of Hazardous
Materials.  Tenant shall comply at all times with all Environmental Laws
applicable to Tenant’s activities or use of the Leased Premises.  Except as so
discharged in accordance with all applicable Environmental Laws, Tenant shall
cause any and all Hazardous Materials removed from the Leased Premises to be
removed and transported solely by duly licensed haulers to duly licensed
facilities for final disposal of such Hazardous Materials.  Tenant shall in all
respects handle, treat, deal with and manage any and all Hazardous Materials in,
on, under or about the Leased Premises in total conformity with all applicable
Environmental Laws and prudent industry practices regarding management of such
Hazardous Materials.  Upon expiration or earlier termination of the Term of the
Lease, Tenant shall: (i) cause all Hazardous Materials used by Tenant to be
removed from the Leased Premises by an appropriately licensed contractor and to
be transported for use, storage or disposal in accordance and compliance with
all applicable Environmental Laws; and (ii) shall arrange for a licensed
industrial hygienist or other appropriately licensed contractor to clean the
Leased Premises and any remaining furniture, fixtures and equipment of any and
all Hazardous Materials used by Tenant and to provide to Landlord appropriate
and customary written certifications specifying the completion of same including
descriptions and/or serial numbers of all equipment cleaned by the contractor
(“Cleaning Certificates”). Tenant shall promptly deliver to Landlord copies of
all Cleaning Certificates and hazardous waste manifests reflecting the legal and
proper cleaning of the Leased Premises and remaining furnishings, fixtures and
equipment and the legal and proper disposal of all Hazardous Materials removed
from the Leased Premises.

 

8.8.Tenant to Indemnify Landlord and Landlord’s Lenders; Landlord to Indemnify
Tenant.  Tenant shall indemnify and hold harmless Landlord, Landlord’s Lenders
(as defined in Section 10.1), and their respective directors, officers,
employees and agents (each an “Indemnified Party”) from and against any and all
claims, actions, proceedings, investigations, suits, penalties, fines, costs,
expenses, sums paid in settlement, judgments, losses and damages, directly or
indirectly arising as a result of or caused by Tenant’s failure to comply fully
with any applicable Laws or Environmental Laws or the terms of this Article 8,
except as a result of the negligence or misconduct of an Indemnified Party.
Landlord shall indemnify and hold harmless Tenant and its directors, officers,
employees, members and agents (each a “Tenant Indemnified Party”) from and
against any and all claims, actions, proceedings, investigations, suits,
penalties, fines, costs, expenses, sums paid in settlement, judgments, losses
and damages, directly or indirectly arising as a result of or caused by the
failure of Landlord or any prior tenant occupying the Leased Premises to comply
fully with any applicable Laws or Environmental Laws. The foregoing indemnities
shall include without limitation all costs of environmental cleanup, all fees
and expenses of environmental consultants and engineers hired by an Indemnified
Party or Tenant Indemnified Party and reasonable attorney’s fees incurred by an
Indemnified Party or Tenant Indemnified Party directly or indirectly as a result
of any claim for which indemnification is provided herein.  Tenant shall be
responsible for the cost of any and all repairs to the Property, Building 4, the
Leased Premises and any other real or personal property owned by Landlord or its
subsidiaries from time to time, structural and nonstructural, required as a
result of Tenant’s violation of any such Laws or Environmental Laws or terms of
this Article 8. The terms of this Article 8 shall survive the termination or
expiration of this Lease for any reason.

 

15

--------------------------------------------------------------------------------

 

ARTICLE 9.  FLOOR LOAD; MACHINERY AND EQUIPMENT

 

9.1.Floor Load.  Tenant shall not place a load upon any floor of the Leased
Premises exceeding the established floor load of 100 pounds per square
foot.  All such equipment and material installation shall be placed and
maintained by Tenant at its expense, with equipment in settings sufficient to
absorb vibration and noise and prevent annoyance to other tenants in Building 4.

 

9.2.Engines, Machinery and Equipment.  Tenant shall provide Landlord with a list
of all engines, machinery and similar equipment Tenant intends to store or use
in the Leased Premises, excluding ordinary office equipment.  Such list is
attached hereto as Schedule B.  Tenant shall notify Landlord in writing in
advance whenever Tenant intends to store or use engines, machinery or similar
equipment in the Leased Premises other than that listed on Schedule B.

 

 

ARTICLE 10.  TENANT'S OBLIGATIONS TO LANDLORD’S LENDERS

 

10.1.Subordination.  The rights of Tenant under this Lease will always be
subject and subordinate to the rights, title and interest of all present and
future lenders who may from time to time extend credit to Landlord which
extensions of credit may be secured in whole or in part by a mortgage or other
security interest on the Property, Building 4 or Leased Premises (collectively,
“Landlord’s Lenders”) and all renewals, modifications, replacements and
extensions of any such mortgage or other security interest, provided Tenant’s
occupancy will not be disturbed.  This provision is automatic without any
further consent or confirmation by Tenant, but at Landlord's request, Tenant
will execute an agreement in form and content reasonably acceptable to Landlord
and Landlord’s Lenders (a "Subordination Nondisturbance Agreement") confirming
this provision.  Tenant will sign a commercially reasonable Subordination
Nondisturbance Agreement and return it to Landlord within thirty (30) days after
Landlord a) makes the request in writing and b) provides Tenant with the form
Subordination Nondisturbance Agreement.  Landlord shall obtain from Landlord’s
Lenders a reasonable form of Subordination Nondisturbance Agreement in form and
substance reasonably acceptable to Tenant to the effect that as long as Tenant
shall keep, carry out, and perform all of the terms, covenants and provisions
contained in this Lease which are to be performed by Tenant, within all
applicable notice and cure periods, Landlord’s Lenders, or their assignees, will
not disturb Tenant’s occupancy of the Leased Premises.

 

10.2.Estoppel Certificate.  Tenant agrees to execute and deliver to Landlord
within thirty (30) days of Landlord's written request a certificate or statement
reasonably required to confirm that this Lease is in full force and effect,
whether it has been modified, and if so, how, and whether, to Tenant's
knowledge, Landlord is in default in the performance or observance of any
covenants or conditions in this Lease on Landlord's part to be performed or
observed, or any condition exists that with the passage of time would, if
uncorrected, constitute a default (an "Estoppel Certificate").  Landlord shall
deliver to Tenant a comparable Estoppel Certificate within thirty (30) days
after written request from Tenant.

 

10.3. Prohibition Against Recording Lease.  Neither party shall record this
Lease on the New Haven Land Records.  Any such recordation of this Lease shall
be an Event of Default hereunder and such recordation shall be null and void and
of no force and effect.

16

--------------------------------------------------------------------------------

 

ARTICLE 11.  LIMITATIONS ON LANDLORD'S LIABILITY

 

11.1.Property.  Landlord shall not be liable for any loss of or damage to any
property of Tenant, its employees, agents, contractors, subcontractors,
licensees or invitees, whether by theft or otherwise, unless caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors.

 

11.2.Landlord Not Liable for Other Tenants.  Other than as set forth in Section
8.8, Landlord and its agents shall not be liable for any injury or damage to
persons or property caused by other tenants or persons in, upon or about
Building 4, Property or other real property in the vicinity of the Property, or
caused by operations in construction of any private, public or quasi-public work
in or to Building 4, the Property or such other real property, unless caused by
the negligence or willful misconduct of Landlord.

 

11.3.Limitation on Landlord's Liability.  Landlord shall not be liable to Tenant
and, to the fullest extent allowed by applicable law, Tenant, for itself and its
employees, contractors, subcontractors, agents, licensees and invitees, hereby
waives all claims against and releases Landlord, Landlord’s Lenders, and their
respective directors, officers, employees and agents from and against any and
all claims, actions and causes of action which they or any of them may have now
or in the future, for damages resulting from any entry into the Leased Premises,
loss of life, personal injury, loss of business, or damage to any property on or
about the Property or the real property known as “Science Park” of which the
Property is a part or the approaches, entrances, streets, sidewalks or corridors
thereto, by or from any cause whatsoever, including without limitation, damage
caused by any defect in the Leased Premises or any other portion of Building 4
or the Property or the real property known as “Science Park”, or by water
leakage of any character from the roof, walls, basement or other portion of
Building 4 or the Leased Premises or caused by gas, fire, oil, electricity or
any cause whatsoever in, on or about the Leased Premises or any other portion of
Building 4 or the Property or the real property known as “Science Park”,
provided the same does not arise, in whole or in part, by the negligence,
willful misconduct or breach of contract of or by Landlord, its agents,
employees or contractors.

 

11.4.Limitation on Damages.  OTHER THAN AS PROVIDED IN SECTION 31.1 OF THIS
LEASE, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER PERSON
OR ENTITY UNDER ANY CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR
EQUITABLE THEORY, FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR
INDIRECT DAMAGES OR LOST PROFITS, HOWEVER CAUSED, IN CONNECTION WITH THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE.

 

 

17

--------------------------------------------------------------------------------

 

ARTICLE 12.  TENANT'S OBLIGATION TO PROTECT LANDLORD AND LANDLORD’S LENDERS

 

12.1.Tenant to Protect and Reimburse Landlord.  To the fullest extent allowed by
applicable law, Tenant will defend, indemnify and hold harmless Landlord,
Landlord’s Lenders, and their respective directors, officers, employees and
agents (individually, a “Landlord Indemnified Party”), from and against any and
all claims, damages, liabilities, penalties, fines, judgments, forfeitures,
actions, causes of action, losses, costs and expenses, costs and expenses
(including, without limitation, reasonable attorney's fees incurred by any
Landlord Indemnified Party in defending against any claim for which
indemnification is provided herein), which result from,  or arise out of or in
connection with any one or more of the following (including claims resulting
from the death of or injury to any person or damage to any property whatsoever,
arising from or caused in whole or in part, directly or indirectly, by):

 

A.Any breach or violation by Tenant or a subtenant of Tenant or their respective
servants, employees, agents, contractors, subcontractors, licensees or invitees
of any provision of this Lease;

 

B.The negligence or willful act of Tenant or a subtenant of Tenant or their
respective servants, employees, agents, contractors, subcontractors, licensees
or invitees;

 

C.The use and occupancy of the Leased Premises by Tenant or any other party
during the Term of this Lease; or

 

D.(i) the use, storage, transportation, disposal, release, discharge or
generation of, Hazardous Materials to, in, on, under, about or from the Leased
Premises or the Property or the real property known as “Science Park” of which
the Property forms a part, by Tenant, a subtenant of Tenant or their respective
employees, contractors, subcontractors, agents, licensees or invitees, or (ii)
Tenant's failure to comply with any Environmental Laws.  Tenant's obligation
under this Section shall include, without limitation, and whether foreseeable or
unforeseeable, any and all costs incurred in connection with any investigation
of site conditions, and any and all costs of any required or necessary repair,
cleanup, monitoring, remedial action, detoxification or decontamination of the
Property or other portions of the real property known as “Science Park” of which
the Property forms a part (including, without limitation, the soil and ground
water on or under the Property or such real property known as “Science Park”)
and the preparation and implementation of any closure, remedial action or other
required plans in connection therewith, provided the cause of the same is due
solely to Tenant, its agents, employees or contractors.  Tenant's obligations
under this Section shall survive the expiration or earlier termination of the
Term of the Lease.  For purposes of the indemnity provisions hereof, any acts or
omissions of Tenant or a subtenant of Tenant or by employees, agents, assignees,
contractors, subcontractors, licensees and invitees of Tenant or a subtenant of
Tenant or others acting for or on behalf of Tenant or a subtenant of Tenant
(whether or not they are negligent, intentional, willful or unlawful) shall be
strictly attributable to Tenant.

 

18

--------------------------------------------------------------------------------

 

12.2.Tenant to Defend Claims.  If any action or proceeding is brought against an
Landlord Indemnified Party by reason of a claim described in Section 12.1.,
Tenant, upon written notice from Landlord, will at Tenant's sole cost and
expense, defend the action or proceeding with legal counsel approved by Landlord
in writing, which approval shall not be unreasonably withheld.  Landlord shall
give Tenant written notice of any such claim as soon as reasonably practicable
but in any event within fifteen (15) days of Landlord receiving written notice
of such claim.

 

12.3.Landlord to Protect and Reimburse Tenant.  To the fullest extent allowed by
applicable law, Landlord will defend, indemnify and hold harmless Tenant and its
directors, officers, employees and agents (individually, a “Tenant Indemnified
Party”), from and against any and all claims, damages, liabilities, penalties,
fines, judgments, forfeitures, actions, causes of action, losses, costs and
expenses, costs and expenses (including, without limitation, reasonable
attorney's fees incurred by any Tenant Indemnified Party in defending against
any claim for which indemnification is provided herein), which result from, or
arise out of or in connection with any one or more of the following (including
claims resulting from the death of or injury to any person or damage to any
property whatsoever, arising from or caused in whole or in part, directly or
indirectly, by):

 

A.Any breach or violation by Landlord or its servants, employees, agents,
contractors, subcontractors, licensees of any provision of this Lease; or

 

B.The negligence or willful act of Landlord or its servants, employees, agents,
contractors, subcontractors, licensees.

 

 

ARTICLE 13.  FIRE AND OTHER CASUALTY

 

13.1.Notification to Landlord; Obligation to Pay Base Rent and Additional
Rent.  If the Leased Premises or Building 4, or any part thereof, shall be
destroyed or partially damaged by fire or other casualty, Tenant shall continue
to pay Base Rent and Additional Rent during any period of repair except as
otherwise expressly provided in this Article or until the Lease is terminated in
accordance with the terms of this Article.

 

13.2.When Lease May Be Terminated; Apportionment of Base Rent and Additional
Rent.  If by reason of casualty:

 

A.Building 4 is destroyed, this Lease shall terminate automatically and Tenant
shall vacate the Leased Premises as of the date of the casualty;

 

B.The Leased Premises are rendered wholly or substantially untenantable and
restoration will require longer than 120 days, this Lease shall terminate at the
option of Landlord or Tenant made within 30 days of the casualty or loss causing
such condition and Tenant shall vacate the Leased Premises within ninety (90)
days of the date of notice of such termination; or

 

19

--------------------------------------------------------------------------------

 

C.Any portion of Building 4 is otherwise substantially damaged and Tenant’s
access to or use of the Leased Premises is materially and adversely affected,
and restoration of such damage shall require longer than 120 days to complete,
then Landlord may either elect to repair the damage or may cancel this Lease by
giving written notice of cancellation to Tenant within thirty (30) days after
such casualty or loss.  Upon the giving of such notice of cancellation, this
Lease shall terminate, and Tenant shall vacate and surrender the Leased Premises
to Landlord.  If Landlord shall have decided to repair any damage as aforesaid,
the damage (except as to Tenant’s fixtures, personal property or leasehold
improvements made by Tenant) shall be repaired by and at the expense of Landlord
within one hundred and twenty (120) days of the casualty and the Base Rent
and/or Additional Rent shall be abated from the date of casualty until such
restoration is complete according to the part of the Leased Premises, if any,
which is not usable by Tenant, but if the remaining usable portion does not
enable Tenant to conduct its business in a reasonable manner, then abatement
shall be for the entire Leased Premises. Landlord must restore the Leased
Premises and Common Areas if required. If Landlord shall not complete the
restoration within said 120-day period, then, provided that the Leased Premises
were materially damaged or Tenant’s access to or use of the Leased Premises is
materially and adversely affected by the casualty, Tenant may elect to terminate
this Lease by written notice given to Landlord within thirty (30) days after the
end of said 120-day period.  If the casualty occurred during the last 180 days
of the Term and the Leased Premises was materially damaged, then Tenant may
elect to terminate this Lease by written notice given to Landlord within thirty
(30) days after the date of the casualty.  Notwithstanding the foregoing, if
such above described substantial damage to Building 4 is caused by any act or
failure to act, whether negligent or intentional, by Tenant or any of its
employees, agents or representatives, Tenant shall not have any of the rights to
terminate the Lease as described in this Section 13.2.

 

13.3.Intentionally Omitted.

 

13.4.Landlord Need Not Replace Tenant's Property.  Tenant acknowledges that
Landlord is not required to repair or replace any of Tenant's property or
Tenant's improvements to the Leased Premises and that Landlord will not carry
insurance on Tenant's furnishings, fixtures, equipment, improvements or other
personal property.

 

13.5.Alternate Parking.  In the event that Tenant parking as provided for in
this Lease is temporarily unavailable because of fire, other casualty or any
other reason outside of Landlord's control, Landlord shall endeavor in good
faith to provide alternative parking within the Science Park complex at no
additional cost to Tenant.

 

 

20

--------------------------------------------------------------------------------

 

ARTICLE 14.  TAKING BY GOVERNMENTAL AUTHORITY

 

14.1.Termination of Lease; Waiver of Claim by Tenant.  If Building 4 or any
portion of Building 4 which includes the Leased Premises shall be taken by
condemnation (also known as "eminent domain") by any authority having power so
to do or is conveyed to such authority in lieu of condemnation, this Lease shall
terminate from the date of title vesting in such authority.  If any portion of
Building 4, which does not include the Leased Premises but materially and
adversely affects Tenant’s access to or use of the Leased Premises, shall be so
taken, each of Landlord and Tenant shall have the option, at its sole
discretion, to cancel this Lease by providing written notice to the other within
sixty (60) days of the effective date of any such taking.  All proceeds from the
taking will belong to Landlord and Tenant waives any rights it might have to
such proceeds.  Tenant, however, may proceed with any independent claim against
the taking authority as to moving costs and improvements thereto.  

 

14.2.Taking Not Involving Building 4.  If a portion of the Property shall be
taken by condemnation as described in Section 14.1. or conveyed in lieu of
condemnation, which portion does not include any portion of Building 4 (or
excepting an inconsequential portion of Building 4 not affecting the Leased
Premises or access thereto), the Term of this Lease shall not terminate but
shall continue in full force and effect according to its terms.  Tenant shall
not be entitled to any award or damages from such taking.

 

 

ARTICLE 15.  TENANT'S RIGHT TO ENCUMBER, ASSIGN, OR SUBLEASE

 

15.1.Tenant May Not Use Lease as Collateral.  Tenant may not voluntarily or
involuntarily use this Lease for collateral (known as "encumbering" the Lease)
without Landlord's prior written consent, which consent will not be unreasonably
withheld.

 

15.2.Assignment or Subletting by Tenant.  Except as permitted under Section
15.3.D of this Lease, Tenant may not assign or transfer its interest in this
Lease without Landlord's prior written consent, which consent shall not be
unreasonably withheld.  Tenant may sublet any portion of the Leased Premises
subject to the Landlord’s right to approve any subtenant, which approval shall
not be unreasonably withheld or delayed. Consent to an assignment, transfer or
sublease shall not be interpreted as consent to any renewal, additional or
subsequent assignment, transfer or sublease.

 

15.3.Conditions Precedent to Assignment, Transfer or Sublease.  An assignment,
transfer or sublease shall become effective only upon and subject to the
following conditions:

 

A.Tenant shall have provided to Landlord such information relating to the
proposed assignment, transfer or sublease as Landlord may reasonably request,
including but not limited to the identity of the proposed assignee, transferee
or sublessee together with tax returns and financial statements for the proposed
assignee, transferee or sublessee; and

 

21

--------------------------------------------------------------------------------

 

B.Tenant shall have provided Landlord with an executed copy of all written
agreements relating to the assignment, transfer or sublease, and such agreements
are in a form reasonably acceptable to Landlord; and

 

C.The proposed assignee, transferee or subtenant shall execute and deliver to
Landlord such agreements as Landlord and Landlord’s Mortgagees may reasonably
require in order to evidence the assumption of the obligations and liabilities
under this Lease; and

 

D.Landlord shall have approved in writing such assignment, transfer or sublease,
which approval shall not be unreasonably denied; provided, however, that no such
approval shall be required in the case of an assignment, transfer or sublease to
a parent, affiliate or subsidiary of Tenant or in the case of a merger,
consolidation, sale of stock or sale of substantially all of the assets of the
Tenant, provided that the conditions set forth in clauses A, B and C of this
Section 15.3 are satisfied and in all instances Tenant shall continue to be
subject to Section 15.4 of this Lease; and

 

E.Landlord’s Lenders shall have approved any such proposed assignee of this
Lease or any such proposed subtenant or other occupant of the Leased Premises.

 

15.4.Permitted Transfers.  Notwithstanding anything to the contrary contained in
this Article 15, any sublease or assignment to a Tenant Affiliate or Successor
will not require Landlord’s consent and will not be subject to Section
15.3.  “Tenant Affiliate” means any corporation or other entity controlled by,
under common control with or which controls the original Tenant named in this
Lease or in which original Tenant named in this Lease, directly or indirectly,
has a forty percent (40%) or greater voting or ownership interest. The right to
sublet the Leased Premises or assign the Lease to a Tenant Affiliate is
conditioned upon Tenant providing sufficient evidence to Landlord that the
Tenant affiliate has a net worth equal to the net worth of the tenant named
herein at the time of the assignment or sublet. “Successor” means any entity
acquiring all or substantially all of the assets or equity of Tenant (or which
survives a statutory merger or consolidation with Tenant), provided that in
connection with a transfer to a Successor of Tenant that:  (i) the use of the
Leased Premises is consistent with the use permitted hereunder and in the
Building, (ii) the financial condition of the sublessee or assignee, as the case
may be, is such that it will be able to perform its obligations under this
Lease; and (iii) in the case of a merger or consolidation that the Tenant, after
giving effect to any merger or consolidation or acquisition, the surviving
company shall have assets sufficient to perform its obligations under this
Lease.

 

15.5.Tenant Not Released.  No assignment or transfer of Tenant’s interest
hereunder nor a sublease of the Leased Premises or any part thereof will release
Tenant from its obligations under this Lease and Landlord may look to Tenant for
continued performance.

 

15.6.Landlord May Collect Charges.  Landlord may collect use and occupancy
charges from a subtenant of Tenant without being considered to have consented to
the sublease.

 

22

--------------------------------------------------------------------------------

 

15.7.Surplus Rentals from Assignment or Subleasing.  To the extent that Tenant
receives consideration in connection with an assignment of this Lease or to the
extent that the Tenant receives a subrental amount for all or such applicable
portion of the Leased Premises in excess of the sum of (or pro rated portion of)
the Base Rent and Additional Rent payable under this Lease (collectively,
“Consideration or Surplus Rentals”), Landlord shall be entitled to 50% of such
Consideration or Surplus Rentals after the Tenant has first been fully
reimbursed from such Consideration or Surplus Rentals for any expenses incurred
in connection with securing such assignee, subtenant or occupant, including, but
not limited to brokerage fees, free rent or tenant improvement allowance.

 

15.8.Shared Use By Other Entities.  Except as permitted under Article 15,  no
use of the Leased Premises by any person or entity other than Tenant is
permitted without the prior express written consent of Landlord, which consent
may be conditioned on the following, among other reasonable conditions
established by Landlord: (1) Landlord's receipt of prior written request
therefor and proof of insurance coverage to Landlord's satisfaction, and (2)
provision to Landlord's satisfaction for payment by Tenant of any additional
costs and charges occasioned by such use.

 

 

ARTICLE 16.  ACCESS TO LEASED PREMISES

 

16.1.Landlord to Have Access in Emergency.  Landlord and Landlord's agents shall
have the right to enter the Leased Premises at any time if Landlord or
Landlord's agent reasonably believes an emergency exists.

 

16.2.Landlord's Right to Enter.  Except as provided in Section 16.1., Landlord
and Landlord's agents shall have the right to enter the Leased Premises upon
reasonable advance notice to Tenant and during business hours or at such other
times as agreed for the following purposes:

 

A.Inspecting the Leased Premises;

 

B.At any time during the Term, upon not less than forty-eight (48) hours’ notice
to Tenant, showing the Leased Premises to prospective purchasers and lenders;

 

C.During the final six months of the Term, upon not less than forty-eight (48)
hours’ notice to Tenant, showing the Leased Premises to prospective tenants; and

 

D.To make repairs: (i) as Landlord may deem necessary to the Leased Premises; or
(ii) repairs or alterations to any other portion of Building 4 or which Landlord
may elect to perform following Tenant's failure to make repairs or perform any
work which Tenant is obligated to perform under this Lease after notice and
applicable cure periods; or (iii) for the purpose of complying with laws,
regulations and other directives of governmental authorities.  In exercising its
rights under this Section 16.2, Landlord shall not unreasonably interfere with
Tenant’s use of the Leased Premises. If solely as a result of Landlord making
repairs under subparagraph (i) hereof, the Tenant’s use of the Leased Premises
is materially interrupted for more than five (5) continuous days, then all Base
Rent and Additional Rent shall thereafter abate until the Tenant’s use of the
Leased premises is materially restored.

 

23

--------------------------------------------------------------------------------

 

16.3.Landlord May Make Changes to Building 4.  Landlord shall have the right at
any time, to make any changes, deletions and additions to Building 4 and to the
entrances, exits, stairs, halls, elevators and common spaces as Landlord
believes necessary or desirable, provided that such changes shall not materially
adversely affect Tenant’s access to or use of the Leased Premises or reduce the
square footage thereof.  

 

16.4.Safety Inspections.No more frequently than once every three months,
Landlord at its expense shall have the right to have a safety inspection
performed by an appropriately licensed third party laboratory inspector (a
“Safety Inspection”).  All such Safety Inspections shall be limited to the
operation of and materials, chemicals and processes employed by Tenant in the
portions of the Leased Premises used for laboratory purposes.  Landlord shall
give the Tenant at least five (5) business days advance notice of any such
Safety Inspection and all Safety Inspections shall be conducted in such a manner
and at such a time as to minimize any disruption of business conducted by the
Tenant.  Tenant shall have the right to have a representative present during all
Safety Inspections and shall simultaneously be sent a copy of any written report
or summaries with respect to each Safety Inspection.  If a report or summary of
a Safety Inspection identifies safety issues and/or violations of any applicable
law on the part of Tenant: (a) Tenant shall remedy any such safety issues and/or
violations of applicable laws in advance of a mutually agreed upon follow up
Safety Inspection which shall be conducted not more than 30 days thereafter; and
(b) the cost of such follow-up Safety Inspection shall be at the Tenant’s sole
cost and expense and shall be reimbursed to Landlord as Additional Rent payable
within ten (10) days of receipt of an invoice from Landlord together with a copy
of any receipts or other record of such costs.  Landlord may issue a default
notice under Section 17.1.H. of this Lease should Tenant fail to remedy any such
safety issues or violations of law as of the time of such follow up Safety
Inspection.

 

16.5.Minimal Disruption.  Landlord agrees to use commercially reasonably efforts
to cause as little disruption as possible to Tenant’s business operations in
exercising its rights under this Article.

 

 

ARTICLE 17.  DEFAULT AND TERMINATION

 

17.1.Events of Default.  The occurrence of any one or more of the following
events shall constitute an event of default by Tenant hereunder (“Event of
Default”):

 

A.Failure to pay any Base Rent, Additional Rent or any other rent or monetary
obligation under this Lease within five (5) days after Landlord provides to
Tenant written notice of such payment being past due under the terms of this
Lease (a “Rent Default Notice”), provided, however, that, in the event that
Landlord properly issues two Rent Default Notices, the Landlord shall thereafter
not be obligated to provide any further Rent Default Notices and it shall be an
Event of Default should Tenant fail to make any payment of Base Rent, Additional
Rent or any other rent or monetary obligation under this Lease more than five
(5) days after being due under the terms of this Lease;

 

24

--------------------------------------------------------------------------------

 

B.Voluntary recourse to any protection or procedure under the United States
Bankruptcy Code, as amended, or any similar law.

 

C.There is filed against Tenant in any court pursuant to any statute, either of
the United State of America or of any state, a petition in bankruptcy or
insolvency, or for reorganization, the appointment of a receiver or trustee of
all or a portion of Tenant's property, or for other relief of debtors, and
within ninety (90) days thereof Tenant fails to secure a dismissal thereof.

 

D.Failure to execute and deliver in the time set forth herein a Subordination
Agreement or Estoppel Certificate on reasonable forms acceptable to Tenant
regarding the status of this Lease which continues for more than ten (10)
business days after written notice of such failure.

 

E.Transfer of this Lease to another party by operation of law or otherwise in
violation of the terms of this Lease.

 

F.Abandonment of the Leased Premises for a period longer than thirty (30) days.

 

G.The recordation of this Lease on the New Haven Land Records in violation of
Section 10.3 hereof.

 

H.Failure to perform or comply with any other non-monetary obligation under this
Lease within thirty (30) days of written notice of such failure, provided that,
if said failure is of a nature that the same cannot be completely cured or
remedied within said thirty (30) day period, then Tenant shall not be in default
if it begins such cure within the thirty (30) day period described above and
thereafter diligently prosecutes such cure to completion.

 

I.Any lien, attachment or other encumbrance is recorded against the Leased
Premises, Building 4 or the Property by a party claiming through or under Tenant
and such lien, attachment or other encumbrance is not discharged or bonded over
within sixty (60) days after Tenant’s receipt of such lien, attachment or
encumbrance.

 

17.2.Termination Upon Occurrence of Event of Default.  Upon the occurrence of an
Event of Default, this Lease and the Term thereof may, at the option of Landlord
and upon fifteen (15) days’ written notice, terminate and expire and, upon such
termination,  Tenant shall forthwith quit and surrender the Leased Premises to
Landlord but still shall remain liable to Landlord as herein provided.

 

17.3.Effect of Termination.  Upon termination as provided for in this Article
17, Landlord may dispossess Tenant by summary process or otherwise in accordance
with applicable law, and Tenant hereby waives the service of any notice to quit.

 

25

--------------------------------------------------------------------------------

 

17.4.Damages.  In the case of any termination of this Lease under this Article
17, Landlord, at its sole discretion, may recover from Tenant any and all actual
damages sustained by Landlord as a result of the termination and any re-letting
of the Leased Premises, net of any rents received by Landlord upon re-letting
the Leased Premises.  These damages include, but are not limited to:

 

 

A.

Base Rent and Additional Rent when due;

 

 

B.

The cost of removing Tenant and its property and otherwise recovering the Leased
Premises;

 

 

C.

The reasonable cost of preparing the Leased Premises for another tenant;

 

 

D.

Reasonable brokerage and appraisal fees;

 

 

E.

Any other reasonable expenses as Landlord may incur in connection with
re-letting the Leased Premises.

 

 

F.

As an alternative to the damages described in clause “A” of this Section 17.4,
the difference between (i) all Base Rent and Additional Rent which would have
become payable for the remainder of the Term of this Lease, and (ii) that
actually received for said period, all of which shall be discounted to present
value using Federal Reserve discount rate; and

 

 

G.

Reasonable legal fees incurred by Landlord in exercising its rights under this
Article 17.

 

17.5.Mitigation of Damages.  Landlord shall use reasonable efforts to mitigate
its damages. Provided that Landlord has used reasonable efforts to mitigate its
damages, the failure or inability of Landlord to re-let the Leased Premises, or
any part or parts thereof, or the failure or inability to collect rentals equal
to the rentals payable under this Lease shall not release or affect Tenant’s
liability for damages.   In no event shall Tenant be entitled to receive any
excess, if any, of any such rents collected over the sums payable by Tenant to
Landlord under this Lease.

 

17.6.Use and Occupancy.  Any monies received by Landlord from or on behalf of
Tenant during the pending of any proceeding of the types referred to in
subsections 17.1.B and 17.1.C shall be deemed paid as compensation for the use
and occupation of the Leased Premises, and the acceptance of any such
compensation by Landlord shall not be deemed an acceptance of Base Rent and/or
Additional Rent or a waiver on the part of the Landlord of any rights under
Article 17.

 

 

26

--------------------------------------------------------------------------------

 

ARTICLE 18.  LANDLORD'S PERFORMANCE ON TENANT'S BEHALF

 

18.1.Landlord May Cure Default.  If Tenant defaults under this Lease, Landlord,
at its sole option, following any required notice and cure period, immediately
or at any time thereafter, may elect to correct the default on behalf of
Tenant.  Any costs or expenses incurred by Landlord in curing such default
including, but not limited to, fines, penalties, interest, damages and
reasonable attorney's fees in instituting, prosecuting or defending any action
or proceeding, all of which sums shall carry interest at the lesser of eighteen
(18%) percent per annum or the highest rate permitted by law until paid in full,
shall be deemed to be Additional Rent.  Tenant shall pay such sums within thirty
(30) days of receipt of a reasonably detailed bill or statement to Tenant
therefor.  Upon payment of such bill, Tenant shall be deemed to have cured such
default.

 

18.2.Landlord Not Obligated to Cure Default.  Nothing contained in this Article
shall be construed as to require Landlord to incur any expenses or obligations
on behalf of Tenant.

 

 

ARTICLE 19.  TENANT'S QUIET ENJOYMENT OF THE LEASED PREMISES

 

So long as no uncured Event of Default exists, Tenant may peaceably and quietly
have, hold and enjoy the Leased Premises for the Term of this Lease subject to
the provisions of this Lease.

 

 

ARTICLE 20.  NO WAIVER BY LANDLORD

 

20.1.No Waiver.  If either Landlord or Tenant fails or decides not to enforce
any provision of this Lease or Landlord fails or decides not to enforce any of
the rules and regulations of Landlord set forth in this Lease or hereafter
adopted, on any occasion, it may nevertheless on another occasion enforce such
provision, rule or regulation.  No act by Landlord or Landlord's agents shall be
deemed an acceptance of a surrender of the Leased Premises or a waiver of any
right under the Lease unless Landlord has so agreed in writing.

 

20.2.Accepting Money Not a Waiver.  Landlord will not waive any right to enforce
any provision of this Lease by accepting a payment of Base Rent and/or
Additional Rent from Tenant knowing that Tenant has failed to comply with the
terms of the Lease.  No endorsement or statement on any check or any letter
accompanying any check or payment shall be deemed to effect an accord and
satisfaction and Landlord may accept any such check or payment without prejudice
to Landlord's right to recover the balance of such Base Rent and/or Additional
Rent or payment due or pursue any other remedy in this Lease provided.

 

 

27

--------------------------------------------------------------------------------

 

ARTICLE 21. INABILITY TO PERFORM

 

This Lease and the obligation of Tenant to pay Base Rent and/or Additional Rent
and other payments required hereunder and comply with all of the other
provisions of this Lease shall in no way be affected, impaired or excused
because Landlord is delayed in supplying any service expressly or implied to be
supplied, or is unable to make or is delayed in making any repair, additions,
alterations or decorations, or is unable to supply or is delayed in supplying
any equipment or fixtures, or is unable to fulfill or is delayed in fulfilling
any other obligation hereunder, if Landlord is so prevented or delayed by reason
of riot, strike, labor troubles, war, act of God or any other cause whatsoever
beyond Landlord's reasonable control not including mere lack of funds including,
but not limited to, government preemption in connection with a national
emergency or by reason of any rule, order or regulation of any department or
subdivision thereof of any government agency, or by reason of the conditions of
supply and demand which have been or are affected by war or other emergency;
provided, however, that Landlord shall give written notice to Tenant of a claim
of a force majeure delay within thirty (30) days after Landlord first becomes
aware of the occurrence of the event of force majeure, and, provided, further,
that if the force majeure delay shall exceed one hundred twenty (120) days, then
in such event Tenant may terminate this Lease by written notice given to
Landlord within five (5) days of the expiration of said 120-day period.  

 

Notwithstanding the foregoing, if the Leased Premises, or a material portion of
the Leased Premises, are made untenantable for a period in excess of five (5)
consecutive Business Days as a result of a Landlord’s failure to furnish, or any
interruption, diminishment or termination of services due to the application of
Laws, the failure of any equipment, the performance of maintenance, repairs,
improvements or alterations, utility interruptions (collectively a “Service
Failure”) that is reasonably within the control of Landlord to correct,
including lack of funds then Tenant shall be entitled to receive an abatement of
Base Rent and/or Additional Rent payable hereunder during the period beginning
on the first day after the expiration of such fifth (5th) Business Day period
and ending on the day the service has been restored.  If the entire Leased
Premises have not been rendered untenantable by the Service Failure, the amount
of abatement shall be equitably prorated.

 

 

ARTICLE 22.  NOTICES AND OTHER COMMUNICATIONS

 

Any and all notices, demands or other communication permitted or required by
this Lease to be given to either party shall be deemed sufficiently given if in
writing and delivered personally (and for which delivery a signed receipt is
given) or sent by commercial overnight courier or by registered or certified
mail, return receipt requested, postage prepaid, if to Landlord addressed to 5
Science Park, New Haven, CT  06511, and if to Tenant addressed to the address of
the Leased Premises. Any such notice, demand or other communication that is
delivered personally (and for which a signed receipt is given) shall be deemed
given and received as of the date of delivery.  Any such notice, demand or other
communication that is sent by commercial overnight courier or by registered or
certified mail, return receipt requested, shall be deemed given and received on
the date of delivery or refusal thereof.  Either party may specify a different
address by giving the other party notice of such different address according to
the terms of this Article.

 

28

--------------------------------------------------------------------------------

 

ARTICLE 23.  RULES AND REGULATIONS

 

23.1.Compliance with Rules and Regulations.  Tenant and Tenant's servants,
employees, agents, contractors, subcontractors, licensees and invitees shall
faithfully observe and comply strictly with the reasonable rules and regulations
for occupancy of the Leased Premises promulgated from time to time by Landlord
and communicated in writing by Landlord to Tenant not inconsistent with the
terms of this Lease.  The current rules and regulations in effect are attached
hereto and made a part hereof as Schedule D.  

 

23.2.Notice of Change.  Landlord shall give Tenant thirty (30) days written
notice of any changes in Schedule D or of any additional reasonable rules or
regulations to be adopted not inconsistent with the terms of this Lease.

 

23.3.Landlord Under No Duty to Enforce Rules and Regulations.  Landlord has no
duty to enforce the rules and regulations or provisions of any other Lease as
against any other tenant provided Landlord will not enforce rules only against
Tenant in a discriminatory fashion, and Landlord shall not be liable to Tenant
for the violation of such rules, regulations or Leases by any other tenant, its
servants, employees, agents, licensees or invitees.

 

 

ARTICLE 24.  SECURITY DEPOSIT

 

24.1.Security Deposit.  Upon execution of this Lease, Tenant shall deposit with
Landlord the sum of $5,997.25 (the “Deposit”) as security for its faithful
performance and observance of the provisions of this Lease.  It is agreed that
if an Event of Default shall occur, Landlord may use, apply or retain the whole
or any part of the Deposit to the extent required to compensate Landlord for
damages incurred as a result of such default, for expenses of Landlord incurred
in connection with curing such default or for paying any sum which Landlord may
expend or may be required to expend by reason of Tenant's default.  Tenant
agrees that, upon demand by the Landlord, Tenant shall replenish such security
deposit to the extent that it is drawn upon by the Landlord, from time to time.

 

24.2.Return of Deposit; Successor Landlord.If Tenant fully and faithfully
performs every provision of this Lease to be performed by it, the Deposit or any
balance thereof, less any sums then due Landlord from Tenant under this Lease,
shall be returned to Tenant (or, at Landlord's option to the last assignee of
Tenant's interest thereunder) within thirty (30) days following the last to
occur of (i) the passage of the Expiration Date or earlier termination pursuant
to the terms hereof, provided that such early termination is not as a
consequence of an Event of Default by Tenant, (ii) Tenant's vacating the Leased
Premises, and (iii) the receipt by Landlord of all Cleaning Certificates and
manifests with respect to the cleaning of the Leased Premises and remaining
furnishings, fixtures and equipment required pursuant to Article 8.7 hereof.  In
the event that Cleaning Certificates and manifests which are reasonably
satisfactory to Landlord both in form and substance are not received by Landlord
within forty five (45) days of the Expiration Date or such earlier termination
date, Landlord shall be authorized to utilize the Deposit to engage such
appropriate contractors to perform Tenant’s obligations under Article 8.7
hereof.  

 

29

--------------------------------------------------------------------------------

 

24.3.Transfer of Deposit to New Landlord.  In the event of a sale of or upon a
transfer of Landlord's interest in Building 4 or the Property to another person,
Landlord shall have the right to transfer the Deposit to the other person and
Landlord upon doing so shall be released by Tenant from all liability for the
return of the Deposit, provided Landlord notifies Tenant of the name and address
of such transferee and provides evidence of an assignment and assumption
agreement executed by such transferee.  Tenant agrees to look solely to the new
landlord for the return of the Deposit.  It is agreed that the provisions of
this Article shall apply to every transfer or assignment made of the Deposit to
a new landlord.

 

24.4.No Assignment by Tenant.  Tenant will not assign the Deposit or use the
Deposit as collateral or attempt to so assign or use it.  Neither Landlord nor
its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance of the Deposit.

 

24.5.No Interest on Deposit.  No interest shall accrue on the Deposit to
Tenant's benefit.

 

 

ARTICLE 25.  INSURANCE

 

25.1.Required Insurance.  Tenant will maintain in full force and effect the
following insurance:

 

A.Public liability insurance in an amount of $1,000,000 combined single limit
death, bodily injury, personal injury and property damage.

 

B.“All risk extended coverage insurance” insuring its personal property to be
located on the Leased Premises for full replacement value against loss by fire,
vandalism, malicious mischief and other casualty.

 

C.Worker's compensation insurance as required by law.

 

25.2.Named Additional Insureds.  Tenant's public liability insurance shall name
Landlord, Landlord’s property manager (currently, Wm. M. Hotchkiss Company),
Landlord’s Lenders and any public party required to be named, as designated by
the holder of any mortgage on the Property, as an additional insured party.  If
Landlord engages a different property manager, promptly upon receipt of written
notice, Tenant shall arrange for such new property manager to be substituted as
a named as additional insured.

 

25.3.Waiver of Subrogation.  Neither Landlord nor Tenant shall be liable to the
other or to any insurance company (by way of subrogation or otherwise) providing
coverage for any loss or damage to any building, structure or other tangible
property, or any resulting loss of income, even though such loss or damage might
have been occasioned by the negligence of the other and/or its agents or
employees, provided and to the extent such loss or damage is covered by
insurance, it being acknowledged and agreed that the amounts of any insurance
deductibles are expressly excluded from the waiver provisions herein set forth.
Notwithstanding the foregoing, the cost of any damage not covered by insurance
shall be borne by the responsible party.  

30

--------------------------------------------------------------------------------

 

25.4.Notice of Cancellation.  Each insurance policy required to be maintained by
Tenant hereunder must contain a provision, to the extent reasonably commercially
available, that the policy may not be canceled or modified without at least ten
(10) days’ notice to Landlord.

 

25.5.Insurance Companies.  All insurance required to be maintained by Tenant
hereunder will be provided by companies that are licensed to do business in
Connecticut and have a Best’s Insurance rating of A- or better and are otherwise
reasonably acceptable to Landlord.

 

25.6.Policies to be Delivered to Landlord.  Tenant will give Landlord an
original certificate for each insurance policy before it occupies the Leased
Premises and an original certificate of each renewal at least ten (10) days
before the expiration of the policy.

 

25.7.Landlord’s Insurance.  Landlord will maintain in full force and effect
during the Term of this Lease: (i)  “all risk extended coverage” property
insurance insuring Building 4 for its full replacement value, and (ii) public
liability insurance in an amount of $1,000,000 combined single limit death,
bodily injury, personal injury and property damage, naming Tenant as an
additional insured thereunder. Landlord’s policy of "all risk extended coverage
insurance" will contain an agreement by the insurance company waiving its rights
to recover against Tenant.

 

 

ARTICLE 26.  SERVICES PROVIDED BY LANDLORD

 

26.1.Services.  Landlord shall provide the following services to Tenant:

 

 

A.

Landlord shall provide electricity, gas, and heat, ventilation and air
conditioning (“HVAC”) to Building 4 and the Leased Premises necessary to
maintain a comfortable and customary temperature;

 

 

B.

Landlord shall clean and maintain the common interior portions of Building 4;
and

 

 

C.

Landlord shall keep the roadways, sidewalks and parking areas serving Building 4
and the Leased Premises free from snow, ice and all obstructions, and the grass
and shrubbery properly maintained;

 

 

D.

Landlord shall maintain and keep in good repair and efficient operation the
utility and elevator systems and the fire protection sprinkler systems serving
Building 4 and the Leased Premises;

 

 

E.

Landlord shall provide HVAC from 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding holidays as set forth on Exhibit B hereto.

 

 

F.

Landlord shall provide hot and cold running water for Tenant’s use.  Tenant will
be billed separately for extraordinary amounts which may be available at
Landlord’s sole discretion; and

 

31

--------------------------------------------------------------------------------

 

 

G.

Landlord shall provide periodic manned security patrols at Building 4. Patrol
intervals will be determined at the sole discretion of the Landlord.

 

 

H.

Landlord shall provide Tenant with access to Building 4 and the Leased Premises
24 hours a day, 7 days a week, 52 weeks a year.

 

 

I.

Landlord shall be responsible, at its sole cost, for compliance with all laws
with respect to the Property and Building 4 (excluding the Leased Premises,
except as otherwise provided herein), including, without limitation, ADA, OSHA
and local building and fire codes.

 

26.2.Normal Operating Hours.  Normal operating hours for Building 4 will be 8:00
a.m. to 6:00 p.m., Monday through Friday, excluding holidays.  If Tenant desires
heating and/or air conditioning at other than established hours, Landlord, upon
reasonable notice, shall so provide such service at the rate of $35 per hour
(subject to reasonable increases from time to time).  

 

26.3.Services to Other Entities.  No extra services shall be provided for the
use of any entity other than Tenant without Landlord's prior express written
consent.

 

 

ARTICLE 27. ADDITIONAL OBLIGATIONS OF TENANT

 

27.1.Additional Obligations.  In addition to its other obligations under this
Lease, Tenant shall at its expense comply with the following provisions with
respect to the Leased Premises:

 

 

A.

Tenant shall keep the Leased Premises in good order and reasonably free from all
refuse, and shall promptly remove all debris, garbage, and refuse of any kind
from the Leased Premises;

 

 

B.

Tenant shall be responsible for all desired painting, security services, and all
janitorial services for the Leased Premises;

 

 

C.

Tenant shall exercise commercially reasonable efforts in the prevention and
extermination of vermin, rats, mice or other pests in the Leased Premises;

 

 

D.

Tenant shall maintain in good order and repair all laboratory equipment and
fixtures that is not Tenant’s property located in the Leased Premises;

 

 

E.

Tenant shall contract for and pay for the collection, removal and lawful
disposal of all waste at the Leased Premises containing or constituting
Hazardous Materials; and

 

 

F.

Tenant shall contract for and pay for the collection of recyclable materials in
compliance with all applicable laws

32

--------------------------------------------------------------------------------

 

ARTICLE 28.  SIGNS

 

Tenant may display a sign at the entrance to the Leased Premises.  The Tenant,
at Tenant’s cost, shall be listed in all directories maintained by Landlord with
respect to Building 4.  Except for the foregoing permitted signage, Tenant shall
not place any signs, lettering or advertisements anywhere on or in the Property
or Building 4 or in the Leased Premises where such is visible from outside the
Leased Premises, except as permitted by Landlord in writing.

 

 

ARTICLE 29.  BROKERAGE

 

Tenant agrees to indemnify and hold Landlord harmless from and against the
claims of any party claiming a fee or commission by, under or through Tenant on
account of this Lease other than Colliers International (the “Broker”).  Tenant
represents and warrants that no other party other than the Broker has any claim
for a fee or commission by, under or through Tenant on account of this
Lease.  Landlord represents to Tenant that no broker has an exclusive right to
lease space at the Property and Landlord agrees to indemnify and hold Tenant
harmless from and against the clams of any party claiming a fee or commission on
the basis that Landlord granted an exclusive listing agreement including
Broker.  Landlord shall pay brokerage fees to the Broker pursuant to a separate
written agreement.

 

 

ARTICLE 30.  NOTICE OF LEASE

 

Upon request of either party to the other, Landlord and Tenant agree to execute
and record a statutory notice of Lease as provided in C.G.S. §47-19 which shall
include reference to the amount of the Initial Rent Prepayment.

 

 

ARTICLE 31.  SURRENDERING OF LEASED PREMISES

 

31.1.Surrender of Leased Premises.  Tenant will immediately surrender the Leased
Premises upon the expiration or earlier termination of this Lease for any
reason. Tenant shall indemnify Landlord against loss or liability resulting from
delay by Tenant in so surrendering the Leased Premises, including, but not
limited to, reasonable attorney’s fees and any claims made by any succeeding
tenant founded on such delay.

 

31.2.Condition of Leased Premises.  Upon the expiration of the Term or sooner
termination of this Lease, except where the Lease has been terminated because of
fire or other casualty, Tenant shall leave the Leased Premises and surrender it
to Landlord “broom clean” and in good order, condition and repair, ordinary wear
and tear excepted.

 

33

--------------------------------------------------------------------------------

 

31.3.Removal of Tenant's Property.  When Tenant surrenders the Leased Premises
to Landlord, Tenant shall, at Tenant’s expense, forthwith provide Cleaning
Certificates and remove all personal property effects of Tenant and those of any
other persons claiming under Tenant, from the Leased Premises, Building 4, the
Property and the real property known as “Science Park” of which the Property
forms a part.  Property not removed by Tenant within forty-eight (48) hours
after termination of this Lease shall be deemed abandoned and Landlord may, at
Tenant’s expense, obtain Cleaning Certificates (if not previously provided by
Tenant) and remove Tenant’s personal property effects from the Property and/or
at Landlord’s option sell or otherwise dispose of the same with no obligation to
remit any portion of the proceeds of any such sale to Tenant.  Tenant shall
reimburse Landlord upon demand for all reasonable costs incurred by Landlord in
obtaining Cleaning Certificates and in so removing and disposing of such
property provided Landlord furnishes reasonably supporting documentation in
connection therewith.

 

31.4.Holding Over Shall Not Renew Lease.  Tenant's occupancy of the Leased
Premises beyond the Term of this Lease or after termination will not constitute
a renewal of the Lease by operation of law or otherwise for any period
whatsoever.  If Tenant does so occupy the Leased Premises, it shall be deemed to
be a tenant at sufferance only and shall pay Landlord Base Rent and Additional
Rent in an amount equal to one hundred fifty percent (150%) of the Base Rent and
Additional Rent payable hereunder in the last year of the initial Term or
Extension Term, as the case may be, and shall be subject to all other provisions
of this Lease.  Regardless of any payment made by Tenant or any payment cycle,
no holding over after receipt of notice of termination shall under any
circumstances be deemed any more than a tenancy at sufferance.

 

ARTICLE 32.  ADDITIONAL OBLIGATIONS OF TENANT

 

Tenant shall promptly reimburse Landlord, upon demand, for all reasonable out of
pocket costs of Landlord, including reasonable attorney's fees, incurred in
providing any consent or review of any sublease, mortgage or collateral
assignment of Tenant’s Leasehold interest, requested of Landlord hereunder.

 

ARTICLE 33.  TENANT'S WAIVER OF RIGHTS

 

In connection with any disputes and legal proceedings arising from this Lease,
Tenant waives the following legal rights:

 

33.1PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM AND JURY TRIAL. THE TENANT, FOR
ITSELF AND FOR ALL PERSONS CLAIMING THROUGH OR UNDER IT, HEREBY ACKNOWLEDGES
THAT THIS LEASE CONSTITUTES A COMMERCIAL TRANSACTION AS SUCH TERM IS USED AND
DEFINED IN SECTION 52-278(A) OF THE CONNECTICUT GENERAL STATUTES, OR ITS
SUCCESSOR PROVISIONS IF AMENDED, AND HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS
WHICH ARE OR MAY BE CONFERRED UPON THE TENANT BY SAID ACT TO ANY NOTICE OR
HEARING PRIOR TO A PREJUDGMENT REMEDY UNDER SECTIONS 52-278(A) TO 52-278(G), OR
THEIR SUCCESSOR PROVISIONS IF AMENDED, INCLUSIVE OF SAID STATUTES. SUCH WAIVER
IS INTENDED AS A WAIVER IN ACCORDANCE WITH SECTION 52-278(F) OR ITS SUCCESSOR
PROVISIONS IF

34

--------------------------------------------------------------------------------

 

AMENDED, OF SAID STATUTES. TENANT FURTHER WAIVES ANY AND ALL RIGHTS WHICH ARE OR
MAY BE CONFERRED BY ANY PRESENT OR FUTURE LAW TO REDEEM THE LEASED PREMISES, OR
TO ANY NEW TRIAL IN ANY ACTION OF EJECTMENT UNDER ANY PROVISION OF LAW, AFTER
RE-ENTRY THEREUPON, OR UPON ANY PART THEREOF, BY THE LANDLORD, OR AFTER ANY
WARRANT TO DISPOSSESS OR JUDGMENT IN EJECTMENT. IF THE LANDLORD SHALL ACQUIRE
POSSESSION OF THE LEASED PREMISES BY SUMMARY PROCEEDINGS, OR IN ANY OTHER LAWFUL
MANNER WITHOUT JUDICIAL PROCEEDINGS IT SHALL BE DEEMED A RE-ENTRY WITHIN THE
MEANING OF THAT WORD AS USED IN THIS LEASE. IN THE EVENT THAT LANDLORD COMMENCES
ANY SUMMARY PROCEEDINGS OR ACTION FOR NON-PAYMENT OF RENT OR OTHER CHARGES
PROVIDED FOR IN THIS LEASE, THE TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING OR ACTION. THE TENANT AND THE
LANDLORD BOTH WAIVE A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION
OR PROCEEDING BETWEEN THE PARTIES HERETO OR THEIR SUCCESSORS, UNDER OR CONNECTED
WITH THIS LEASE, OR ANY OF ITS PROVISIONS.

 

33.2.Waiver of Notice to Quit.  The right to a formal demand to leave the Leased
Premises upon expiration of this Lease by lapse of time, known as a "Notice to
Quit", or any other form of notice under §47a-25 of the Connecticut General
Statutes, should Landlord use summary process to evict Tenant or regain
possession of the Leased Premises.

 

33.3.Waiver of Right of Reinstatement.  Any right, under existing or future law,
to gain back the Leased Premises once Tenant is legally removed (known as "Right
of Reinstatement").

 

 

 

ARTICLE 34.  EFFECT OF WRITTEN LEASE AGREEMENT

 

34.1.Written Lease Sole Expression of Parties' Intent.  All understandings,
letters of intent or agreements between Tenant and Landlord, which predate this
Lease, are merged in this Lease.  No oral statements or representations or prior
written communications by or between the parties dealing with this Lease shall
be binding or effective.  This Lease is the sole and complete expression of the
agreement between Landlord and Tenant as to the subject matter of this Lease.

 

34.2.Amendment of Written Lease.  This Lease can be modified, altered or amended
only by a written agreement signed by both Landlord and Tenant.

 

 

35

--------------------------------------------------------------------------------

 

ARTICLE 35.  OPTION TO EXTEND

 

35.1.Option to Extend.  Provided Tenant is not in default in its obligations
hereunder beyond any applicable notice and cure period, Tenant shall have the
option to extend this Lease for  one additional successive term (hereinafter
referred to, as applicable, as the " Extended Term") commencing immediately upon
the expiration of the initial Term hereof and continuing for a period of five
(5) years, provided that Tenant proceeds strictly in accordance with the
provisions of this Article 35. On or before the date that is one hundred twenty
(120) days prior to the Expiration Date for the Term (the "Notice Date"), Tenant
shall advise Landlord in writing that Tenant wishes to extend the term of this
Lease (hereinafter referred to as “Tenant's Extension Notice”). If at the time
Landlord receives Tenant's Extension Notice this Lease is in full force and
effect without default on the part of the Tenant beyond any applicable cure
period, then, during the next thirty (30) days, Landlord shall notify Tenant in
writing of the Base Rent pursuant to Article 3 of the Lease which shall be due
for the Extended Term. The Base Rent specified by Landlord shall be equal to the
greater of: (a) the Base Rent scheduled to be paid for the last year of the Term
without giving effect to any partial or complete abatements of Base Rent (the
“Rent Notice”); or (b) ninety five percent (95%) Landlord’s projected fair
market Base Rent as of the commencement of the Extended Term, for comparable
space in comparable buildings in New Haven, with all relevant factors considered
(the “FMV Rent Notice”).

 

35.2.Base Rent for the Extended Term.  (a) If the Landlord sends a Rent Notice,
the Base Rent for the Extended Term shall be as set forth in the Rent Notice and
consistent with Section 35.1 above.

 

(b)If the Landlord sends a FMV Rent Notice, the Tenant shall have 21 days after
receipt of the FMV Rent Notice in which to send Landlord a written dispute as to
the proposed Base Rent specified in the FMV Rent Notice.  If Tenant agrees to
pay such new Base Rent or if Tenant does not send a written dispute of the new
Base Rent specified in the FMV Rent Notice within such 21 day period, Tenant
shall be deemed to have agreed to pay such Base Rent. If Tenant sends Landlord a
written dispute as to the Base Rent proposed in the FMV Notice, the Base Rent
for the Extended Term shall be determined pursuant to the arbitration system set
forth in Article 35.3 below.

 

35.3.Arbitration of Fair Market Rent.   In the event that Tenant sends written
notice to Landlord disputing the FMV Rent Notice within 21 days of Tenant's
receipt of the FMV Rent Notice, each of Landlord and Tenant shall, at its own
respective cost and expense, retain a real estate broker, who must have ten (10)
years of experience in commercial leasing in the New Haven market, to determine
the fair market Base Rent for the Leased Premises as of the commencement date of
the First Extended Term or Second Extended Term, as applicable, which appraisals
must be completed and submitted within thirty (30) days of the commencement of
the appraisal process by Tenant's notice electing arbitration. If the two
appraisals are within ten percent (10%) of each other, then the average of the
two appraisal amounts shall constitute the Base Rent which shall be due during
the Extended Term. If the two appraisals are not within ten percent (10%) of
each other, the two brokers shall select a third real estate broker (who must
also possess the minimum qualifications described above), who within the next
thirty (30) days shall select one of the two appraisal amounts which shall
then constitute the Base Rent which shall be due during the Extended Term.
Landlord and Tenant shall each bear one-half of the cost of said third broker.
The appraisal process shall be binding upon both Landlord and Tenant.

36

--------------------------------------------------------------------------------

 

 

35.4.Extended Term.  Upon determination of the Base Rent for the Extended Term
pursuant to Section 35.2 and 35.3 of this Lease, as applicable, this Lease shall
be extended for the Extended Term, without the execution of any additional
documents, and each and every term and condition of this Lease shall apply
during the Extended Term, except only that: (i) the Base Rent specified in
Article 3 of this Lease during the Extended Term shall be as determined above,
and (ii) the phrase "term of this Lease" and "Term" shall be construed to
include the Extended Term and thus the new Expiration Date shall be the last day
of the Extended Term.

 

35.4.Failure to Exercise Option.  If Tenant shall fail to give Landlord written
notice of Tenant's exercise of the Extended Term on or before the applicable
Notice Date, time being of the essence, Tenant shall have no right to extend
this Lease for the Extended Term and this Lease shall terminate as provided in
Article 3 of this Lease and Tenant shall vacate the Leased Premises on or before
the Expiration Date in accordance with the provisions of this Lease.

 

 

ARTICLE 36.  INTERPRETATION OF LEASE; MISCELLANEOUS

 

36.1.Partial Invalidity.  If any of the provisions of this Lease, or its
application, is held by any court or in arbitration to be invalid or
inapplicable, such decision shall not affect any other term, provision, covenant
or condition of this Lease.  Notwithstanding the foregoing, if the invalid
provision has the effect of reducing the Base Rent and/or Additional Rent to be
paid by Tenant, Landlord may cancel this Lease.

 

36.2.Article and Section Captions.  Article and section captions will not be
given any effect in determining the meaning of this Lease.

 

36.3.Governing Law.  The laws of the State of Connecticut will govern the
interpretation of this Lease.

 

36.4.Successors and Assigns.  This Lease shall be binding upon the parties
hereto and upon their heirs, administrators, executors, successors and assigns.

 

36.5.Continuing Obligations.  Notwithstanding anything to the contrary contained
herein, all of Tenant’s and Landlord’s respective continuing rights, remedies,
obligations and liabilities under Section 8.7, Section 8.8, Section 11.4,
Article 12, Article 29 and Article 31 of this Lease, to the extent they are
intended, by their terms, to survive, shall survive the Expiration Date or the
earlier termination of this Lease for any reason.  

 

36.6.Landlord’s Liability.  In the event of a ground lease, sale, transfer or
conveyance by Landlord of Building 4, the same shall operate to release Landlord
from any future liability for any of the obligations, covenants or conditions,
express or implied, herein contained, provided the purchaser, ground lessee or
transferee assumes Landlord’s obligations and covenants hereunder.  In such
event, Tenant agrees to look solely to the responsibility of the successor in
interest of Landlord in and to this Lease.

 

37

--------------------------------------------------------------------------------

 

Landlord and Landlord’s officers, directors, shareholders and agents shall have
absolutely no personal liability with respect to any provision of this Lease or
any obligation or liability arising from this Lease or in connection with this
Lease in the event of a breach or default by Landlord on any of its
obligations.  Tenant shall look solely to the equity of the Landlord in the
Property and Building 4 at the time of the breach or default for the
satisfaction of any remedies of Tenant, and shall have no recourse against any
other assets of Landlord or against any assets of any officer, director,
shareholder or agent of Landlord.  Such exculpation of liability shall be
absolute and without any exception whatsoever.

 

36.7.Counterparts.  This Lease may be executed in counterparts and each
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 

 

ARTICLE 37   REIMBURSEMENT OF LANDLORD COSTS

 

Except as expressly provided otherwise in this Lease,  Tenant shall reimburse
Landlord for all of Landlord’s out of pocket costs (including architectural,
engineering and project management fees) incurred in evaluating Tenant’s
proposed alterations to some or all of the Leased Premises and monitoring
approved construction work.  Landlord shall provide notice to Tenant as to when
out of pocket costs, expenses or fees (including architectural, engineering and
attorney’s fees) are likely to be incurred, together with a good faith (but
nonbinding) estimate as to the amount of such costs, expenses or fees. Tenant
shall reimburse Landlord for all such out of pocket costs, expenses, or fees
within thirty (30) days after receiving a request for reimbursement from
Landlord together with a copy of any receipts or other record of such costs,
provided, however, that redactions to such invoices may be made by Landlord in
its sole and absolute discretion.  Notwithstanding the foregoing, there shall be
a fee rate cap of $100 per hour for any professional providing such monitoring
and evaluation services to Landlord.

 

 

 

 

 

 

[The Signature Page Immediately Follows.]




38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.

 

Signed, Sealed and Delivered

In the Presence of:

 

 

 

 

TENANT:

 

 

 

 

/s/ Barbara F. Coughlin

 

ARVINAS OPERATIONS, INC.

 

 

 

 

 

 

 

 

/s/ Kimberly A Wehger

 

By:

/s/ Sean Cassidy

 

 

 

Sean Cassidy

 

 

 

Its Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

/s/ Barbara F. Coughlin

 

SCIENCE PARK DEVELOPMENT

 

 

CORPORATION

 

 

 

 

 

 

 

 

/s/ Kimberly A Wehger

 

By:

/s/ Clio Nicolakis

 

 

 

Name: Clio Nicolakis

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------

 

STATE OF CONNECTICUT)

                                                  ) ss.: New Haven
                             November 15, 2019

COUNTY OF NEW HAVEN)

 

On this date personally appeared before me Sean Cassidy who acknowledged himself
to be the duly authorized Treasurer of Arvinas Operations, Inc., a Delaware
corporation, and that the execution hereof was the free act and deed of such
corporation and his/her free act and deed as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

/s/ Nancy Torres

Commissioner of the Superior Court/

Notary Public

 

 

STATE OF CONNECTICUT)

                                                  )ss.: New Haven
                              November 15, 2019

COUNTY OF NEW HAVEN)

 

On this date personally appeared before me Clio Nicolakis, who acknowledged
herself/himself to be the duly authorized Executive Director of Science Park
Development Corporation, a Connecticut non-stock corporation, and that the
execution hereof was the free act and deed of such corporation and his/her free
act and deed as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

/s/ Nancy Torres

Commissioner of the Superior Court/

Notary Public

 

40

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL PROPERTY DESCRIPTION - 395 WINCHESTER AVENUE

All that certain piece or parcel of land, together with all buildings and
improvements thereon, situated in the City of New Haven, County of New Haven and
State of Connecticut, being shown as “Land of Science Park Development
Corporation AREA = 2.77.5 ACRES”, on a certain map or plan entitled “Boundary
Survey Portion of Parcel 5 Science Park Winchester Avenue, New Haven,
Connecticut,” prepared by URS GREINER, INC. A.E.S. 500 Enterprise Drive, Rocky
Hill, CT 06067-4002, Scale: 1” =20’, Date: August, 1998, Map File #T140-52,
Revision #1 10-21-98, Revision #2 11-17-98, Revision #3 11-24-98, which map is
on file or to be filed in the New Haven City Clerk’s Office, and to which
reference may be had for a more particular description thereof.

Said premises are more particularly bounded and described as follows:

Commencing at an iron pin set in the Easterly street line of Winchester Avenue,
which iron pin marks the Northwesterly corner of the herein described premises
and which point lies 344.11 feet from the Southeast intersection of said
Winchester Avenue and Division Street, as shown on said map;

Thence proceeding South 75° 38’ 10” East along land n/f Science Park Development
Corporation shown as Parcel SP-1-C-2, a distance of 328.95 feet to a point
marked by a drill hole, which point marks the Northeasterly corner of the herein
described premises;

Thence proceeding South 14° 21’ 20” West along land n/f Science Park Development
Corporation shown as Portion of Parcel SP-1-B-1, a distance of 367.43 feet to an
iron pin, which pin marks the Southeasterly corner of the herein described
premises;

Thence proceeding North 75° 37’ 30” West along land n/f U.S. Repeating Arms
Company Inc., a distance of 329.05 feet to a drill hole set in the easterly
Street line of Winchester Avenue, which point marks the Southwesterly corner of
the herein described premises;

Thence proceeding North 14° 22’ 30” East along the Easterly street line of
Winchester Avenue, a distance of 367.37 feet to the point or place of beginning.

Together with the terms of two agreements concerning a portion of Winchester
Avenue situated between Munson Street and Division Street, one such agreement by
and between Olin Corporation and Repeating Arms Company, dated July 20, 1981 and
recorded in Volume 2922 at page 278 of said Land Records, and the other by and
between Olin Corporation and City of New Haven, dated May 14, 1984 and recorded
in Volume 3211 at page 202 of said Land Records.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

 

Holidays:

 

Martin Luther King, Jr. Day

President’s Day

Good Friday

Memorial Day

Independence Day

Labor Day

Columbus Day

Thanksgiving Day

Day after Thanksgiving

Christmas Day

New Year’s Day




 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Reserved

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

FLOOR PLAN OF THE LEASED PREMISES (4th Floor of Building 4)

 

 

[grsnatlxuje2000001.jpg]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

TENANT’S EQUIPMENT

 

 

To be Provided

 

--------------------------------------------------------------------------------

 

SCHEDULE C

 

CHEMICALS AND HAZARDOUS MATERIALS

 

--------------------------------------------------------------------------------

 

SCHEDULE D

 

RULES AND REGULATIONS

 

 

1.   No sign, signal, advertisement, notice or other lettering, except as
allowed in the Lease, shall be exhibited, inscribed, painted or affixed by any
tenant on any part of the outside of the Leased Premises or inside of the
Building without the prior written consent of Landlord.  No signs,
advertisements or notices shall be painted or affixed on or to any windows or
doors, or other parts of the Building, except of color, size and style and in
such places as shall be first approved in writing by Landlord.  Interior signs
on doors and directory tablet shall be inscribed, painted or affixed by each
tenant at Tenant’s expense and shall be of a size, color and style acceptable to
Landlord.  Tenant agrees that any door or directory signage shall be removed at
the end of the Lease Term and all doors and walls will be restored to their
original conditions.  All signs that are contracted for by Landlord will be at
the rate fixed by Landlord from time to time and Tenant will be billed and will
pay for such service accordingly.

 

2.   Tenant will refer to Landlord all contractors, contractors’ representatives
and installation technicians rendering any service to Tenant for Landlord’s
supervision, approval and control before performance of any contractual
service.  Except for the hanging of pictures, no boring, cutting or stringing of
wires shall be permitted, except with the prior written consent of Landlord and
as Landlord may direct.  This provision shall apply to all work performed in the
Building including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature

affecting floors, walls, woodwork, trim, windows, ceilings, equipment or any
other physical portion of the Building.

 

3.   The Landlord shall designate appropriate entrances for the moving to or
from the Building, of equipment, materials, supplies, furniture or other
property, and Tenant shall not use any other entrances or elevators for such
purposes, except as designated by Landlord.  Movement in or out of the Building
of furniture or office equipment or dispatch or receipt by Tenant of any
merchandise or materials which require use of elevators or stairways or movement
through Building entrances or lobby shall be restricted to hours designated by
Landlord.  All such movement shall be under the supervision of Landlord and in
the manner agreed between Tenant and Landlord by arrangement before
performance.  Such pre-arrangement initiated by Tenant will include
determination by Landlord and subject to its decision and control as to the
time, method and routing of movement and as to limitations imposed for safety or
other concerns which may prohibit any article, equipment or any other item from
being brought into the Building.  Tenant is to assume all risk as to damage to
articles moved and injury to persons or public engaged or not engaged in such
movement, including equipment, property and personnel of Landlord, if damaged or
injured as a result of acts in connection with carrying out this service for
Tenant from the time of entering the Property to completion of work.  

 

 

--------------------------------------------------------------------------------

 

Landlord shall not be liable for the acts of any person engaged in, or any
damage or loss to, any of said property or persons resulting from any act in
connection with such service performed for Tenant, unless performed by Landlord,
its agents, employees or contractors.

 

4.   Tenant shall not deface any part of the Leased Premises, Building or
Property.

 

5.   No portion of the Leased Premises or of any other part of the Building
shall at any time be used for cooking (except in designated areas), or occupied
for lodging or sleeping, or for any immoral or illegal purpose, or for any
purpose that will damage the Property or the reputation thereof or for any
purpose other than that specified in the Lease covering the Leased Premises.

 

6.   Tenant shall not place, install or operate on the Leased Premises or in any
other part of the Building or on the grounds any engine or machinery or
maintain, use or keep any flammable, explosive or hazardous material without the
prior written consent of Landlord.

 

7.   Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from Tenant’s area or public rooms regardless of
whether or not such loss occurs when the area is locked against entry.

 

8.   No birds or animals shall be brought into or kept in or about the Building,
without permission of Landlord, except as necessary for Tenant’s conduct of
business on the Leased Premises.  Tenant shall at its sole expense comply with
all federal, state and local laws, ordinances, codes and regulations applicable
to the presence of such birds or animals on the Leased Premises.

 

9.   Tenants shall not hire or employ employees of Landlord without Landlord’s
prior express written consent. Tenants shall not give gifts of money or property
to employees of Science Park or its agents.

 

10. Landlord will not permit entrance to the Leased Premises by use of pass keys
controlled by Landlord to any person at any time without written permission by
Tenant, except to employees, contractors or service personnel directly
supervised by Landlord.

 

11. The entries, passages, doorways, elevators, elevator doors, hallways and
stairwells shall not be blocked or obstructed; no rubbish, litter, trash or
material of any nature shall be placed, emptied or thrown in these areas; and
such areas shall not be used at any time except for ingress or egress by Tenant,
Tenant’s agents, employees, invitees, Tenant’s equipment, furnishings and
supplies to or from the Leased Premises.

 

12. Tenant shall not do or permit anything to be done in or about the Building
or bring or keep anything therein that will in any way increase the rate of fire
or other insurance on the Building or on property kept therein, or obstruct or
interfere with the rights of, or otherwise injure or annoy other tenants or do
anything in conflict with the valid pertinent laws, rules or regulations of any
government authority.

 

13. Landlord desires to maintain the highest standards of environmental comfort
and convenience for the tenancy.  It will be appreciated if any undesirable
conditions or lacks of courtesy or attention are reported directly to Landlord.

 

 

--------------------------------------------------------------------------------

 

14. Intentionally Omitted.

 

15. Landlord shall have the right to determine and prescribe the weight and
proper position of any unusually heavy equipment including safes, large files,
etc. that are to be placed in the Building, and only those which in the opinion
of Landlord do not exceed acceptable floor loading and might not with reasonable
probability do damage to the floors, structure and/or freight elevator, may be
moved into said Building.  Landlord’s permission will not be unreasonably
withheld.  Any damage occasioned in connection with the moving or installing of
such aforementioned articles in said Building or the existence of same in said
Building shall be paid for by Tenant, unless otherwise covered by insurance.

 

16. Landlord shall have the right to prohibit the use of the Science Park
Development Corporation name, or of the name of the Science Park project or of
any Science Park building, or any other publicity by Tenant, which, in
Landlord’s opinion, tends to impair Landlord’s Reputation or that of the
Building or its desirability for the executive offices of Landlord or of other
tenants; and, upon written notice from Landlord, Tenant will refrain from or
discontinue such use or publicity.  Landlord’s permission will not be
unreasonably withheld.

 

17. No food or beverages may be stored in any areas other than in those
specifically designated for such purposes.  Also, waste materials, including
trash from the packaging, preparation or serving of the above, must be disposed
of the same day in the proper receptacles.  Tenant must bear the cost of
correcting any pest problem resulting from these activities.

 

18. No weapons are allowed on the Property or on the real property known as
“Science Park” of which the Property forms a part.

 

19. Any device used for moving of furniture, freight, mail or paper goods that
will be used on a daily basis will be padded in such a way as to protect from
possible damage any surface with which it may come in contact.  Any device used
on an occasional basis, which is not padded, will be operated in a safe manner
so as to prevent damage to any walls, doors, floors, ceilings or other
surfaces.  Hand trucks must have rubber tires.

 

20. All work done by service personnel, whether in-house or contracted, shall be
done in a first class manner to accepted standards of the trade and shall
conform to all codes imposed by any governmental authority.

 

21. No awnings or other projections shall be attached to the outside walls of
the Building without the prior written consent of Landlord.  No curtains, shades
or screens shall be attached to, or hung in or used in connection with any
window or door of the Leased Premises without the prior written consent of
Landlord.  Such awnings, projections, curtains, blinds, shades, screens or other
fixtures so permitted by Landlord must be of a quality, type, design and color
and attached in the manner approved by Landlord.

 

22. No show cases or other articles shall be placed in front of or affixed to
any part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

 

 

--------------------------------------------------------------------------------

 

23. Water and wash closets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed and no sweepings,
rubbish, rags or other substances shall be thrown therein.  All damages
resulting from any misuse of the fixtures shall be borne by any Tenant who, or
whose servants, employees, agents, contractors, subcontractors, licensees or
visitors, shall have caused the same.

 

24. Landlord reserves the right to exclude from the Building any persons who do
not present identification acceptable to Landlord. Landlord shall in no case be
liable for damages for any error with regard to admission or exclusion from the
Building of any person.

 

In the case of riot, mob, invasion, public excitement or other circumstances
rendering such actions advisable in Landlord’s opinion, Landlord reserves the
right to prevent access to the Building during the continuance of the same by
such actions as the Landlord may deem appropriate including closing doors.

 

25. The requirements of Tenant will be attended to only upon application at the
office of Landlord’s building manager in the manner set forth by
Landlord.  Landlord’s employees shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord.

 

26. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

 

27. Intentionally Omitted.

 

28. Hours of Operation

 

Science Park is open 24 hours a day, 7 days a week.  The normal hours of
operation are Monday through Friday from 8:00 a.m. to 6:00 p.m. excluding
holidays.

 

29. Keys to Offices

 

Two keys will be issued for each tenant’s space.  The principal of the Tenant
will sign for the keys upon issuance.  The Tenant may make additional copies of
the keys as needed.  It will be the responsibility of the Tenant’s principal to
keep track of those persons to whom he has issued keys.  All keys and photo IDs
must be returned to the Landlord upon termination of the Lease or a $15 penalty
per item charge will be deducted from the security deposit held by
Landlord.  Replacement of locks because of lost or unreturned keys shall be
undertaken at the Tenant’s expense.

 

30. Parking and Speed Limit

 

All Science Park companies and employees will be assigned to specific parking
lot areas.  There are no assigned spaces other than for handicapped parking.  It
is requested that individuals park between the painted lines.  If for business
reasons you wish to leave your vehicle overnight or for the weekend, the
security officer must be notified.  No one is allowed to “deadhead” his or her
vehicle in the parking lots.  Vehicles found improperly parked obstructing
exits, fire lanes, other spaces, etc. will be towed at the owner’s expense.

 

The speed limit for the private drives and roadways within Science Park is 15
m.p.h.  Please obey this speed limit for the safety of everyone walking and
driving within the Park.

 

 

--------------------------------------------------------------------------------

 

31. Reporting Emergencies or Incidents

 

All emergencies (fire, injury, illness, etc.) should be reported to security
immediately at 624-1242.  This telephone number must only be used in cases of
emergency.  Incidents such as thefts, unwanted persons, vandalism or damage to
parked vehicles in Science Park should also be reported as soon as possible.

 

32. Film Crews.  Tenant shall provide Landlord with at least 24 hours advance
written notice of any scheduled visits to and/or work within, on or about
Science Park by any film crew, whether in connection with a documentary or
dramatic production, interviews, research, promotion, advertising, news coverage
or otherwise.

 

33. Special Events Held by Science Park Companies

 

Any event held by a Science Park company which may disturb or interfere with the
security, safety or operations of other companies or which involves more than
ten (10) people entering into the Park must be registered with the Landlord and
the Landlord’s security site supervisor.  The host company may be required to
hire additional security or maintenance personnel.  For any such special event,
the following will be required:

 

(a) Events will be held within the confines of the host company’s Leased
Premises and only within an SPDC common area when express permission has been
granted.

 

(b) Participants will be restricted to a pre-determined area near which bathroom
facilities are available.

 

(c) A guest list must be provided to Landlord’s security site supervisor at
least twenty four (24) hours in advance of the special event.

 

(d) Arrangements will be made for ample parking to be available with proper
signs provided to guide and inform the guests.  The host company should be
prepared to provide the signs.

 

(e) Alcohol consumption must be monitored by the host company for underage
persons and for excessive consumption by guests.

 

(f) The host company will be responsible for cleanup and for any damage and
costs incurred in restoring any area involved to its original good condition.

 

34. Roof Off Limits.  No Tenant and no employee or invitee of any Tenant or
employee, shall go upon the roof of the Building without Landlord’s permission.

 

35. Changes to Entrances.  Landlord shall have the right at any time without
incurring any liability to Tenant to change the arrangement and/or location of
entrances or passageways, doors or doorways, corridors, elevators, stairs,
toilets or other common areas of the Building.

 

36. Tenant Information.

 

(a) Tenants are required to provide a 2-3 line description of their company’s
operation.  This description will include P.O. Box (if applicable), telephone
numbers (fax, voice, e-mail) and company principal(s).  

 

 

--------------------------------------------------------------------------------

 

(b) Each year as of June 30th, SPDC conducts a survey of employment in Science
Park companies which includes questions pertaining to personnel and strategic
data which identifies benchmarks for Science Park performance, including but not
limited to the number of employees and other such data, education levels,
company expansion plans, and needs, etc.  This data is necessary for SPDC’s
reporting to its lenders and others.  Individual company data is kept
confidential.  Tenants including Ground lease Tenants/Subtenants are required to
participate in this survey.  In addition, Tenant shall promptly distribute
SPDC’s current survey form to their subtenant companies, follow up, and collect
the completed forms from subtenants by the established due date.

 

37. Yale University Amenities

 

Commercial (those having no off street or public customers) Tenants of Science
Park and their employees are invited to take advantage of the following current
amenities at Yale University.  All Yale amenities are offered at the sole
discretion of Yale University and the following language cannot be changed
without the express approval of Yale.

A.  Payne Whitney Gymnasium

1.   Fitness Center – cardio machines, Cybex circuits, free weights

2.   Swimming Pools - lap swimming

3.   Lanman Center/Greenberg Brothers Track – basketball, jogging

4.   15 International Squash Courts – recreational squash

5.   Physical Education Classes including aerobics, dance, martial arts, sports
skills

 

6.   Sauna for Women, Sauna for Men – for health/relaxation

Membership to Payne Whitney Gym:

The membership fee is the same as charged to Yale faculty and staff. To obtain a
membership simply present a letter at the membership office in the Payne Whitney
Gym on your company’s letterhead which states that you are an employee of a
Science Park company.  After paying the fee, you will receive a membership card,
which must be presented for admission to the facilities.

The Membership Office is open Monday through Friday 10:00 a.m. to 2:00 p.m. and
3:15 p.m. to 6:00 p.m.  Please call the membership office at (203) 432-2497 for
additional information.

B.      Yale Golf Course Access

1.   Corporate Membership: (For corporations and businesses that will elect for
membership, four individuals within the corporation or business.)  the four
individuals will be entitled to unlimited play. (Alternatively, the
corporation/business can elect to purchase 300 rounds, within the calendar year,
for use by its employees and guests.)  The one time initiation fee will be
waived.  Contact the Membership Office at (203) 392-2306 for cost of membership
and details.

2.   Involvement with Yale Golf Classic and other golf events.  Contact Barbara
Chesler at 432-1435 for details.

 

--------------------------------------------------------------------------------

 

C.      Yale Football Corporate Hospitality and Group Outings

For information on adult or youth group outings for football or other varsity
athletic events contact Pat O’Neill at (203) 432-2205.

D.       Yale University Library Privileges

Employees of Science Park tenant companies when SPDC has a current, valid lease
on file may request a Yale Library Card, which will be issued at no charge.  The
request must be made using the SPDC designed standard, bearer letter on SPDC (or
in the case of an SPDC ground leasee Tenant, the ground leasee Tenant’s
letterhead), counter-signed by the sub-

tenant company’s designated Yale Privileges Representative. When leases commence
or terminate, SPDC or SPDC’s ground leasee Tenants will update their list of
valid leasees and email the list to the Yale Sterling Memorial Library’s
circulation desk.  The Circulation Desk will compare each library card request
letter to the companies on the lists to confirm privileges. A card valid for 1
year will be available for pickup at the Library approximately one week after
the request is received.  If you have any questions regarding this validation
procedure only, contact SPDC; Clio Nicolakis, at 203.785.0840.  For all other
questions, contact the Sterling Memorial Library at 203.432.1853 or
smlcirc@yale.edu.

 

 

 

 